Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 1 of 56




           (;+,%,7 50
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 2 of 56
              Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 3 of 56
Butowsky further stated that the family was deeply concerned with their son
                                                                                      Contact The Gateway
being remembered for helping to get President Donald Trump elected.                   Pundit
Speaking to Butowsky by phone on Thursday evening, he told the Gateway                Email Technical Support
                                                                                      Email Comment Support
Pundit that during a conversation with Joel Rich on December 17, 2016 at
                                                                                      Send Tips to The Gateway Pundit
3:17 p.m., the father stated “we know what our sons did, but we just want to          Email Jim Hoft
find Seth’s killer.”

“They know — we all know,” Butowksy said.
                                                                                      Search The Gateway
                                                                                      Pundit
In an audio recording that I previously obtained, private investigator Rod Wheeler     Search
explained that Seth’s brother, Aaron Rich, had tried to block Wheeler from
looking at Seth’s computer — even though there could be evidence on it.

                                                                                      Join for updates from

                                                                                      the Gateway Pundit!

                                                                                                      * indicates required
                                                                                      Email Address *
                              Error loading player:
                             HTML5 player not found

                                                                                          Subscribe




Wheeler said that Seth’s girlfriend told him that Aaron Rich had possession of
Seth’s cell phones, but Aaron denied it and said “we’re not going to worry about
the cell phones.”

Aaron also blocked Wheeler from finding out about who was at a party Seth
attended the night of the murder.                                                     GP Favorite American
                                                                                      Blogs
“All I want you to do is work on the botched robbery theory and that’s it,”
                                                                                      63red.com         Pamela Gellar
Aaron told Wheeler, according to Wheeler’s claim on the audio. Wheeler
                                                                                      Ace of Spades     Pat Dollard
said that Seth’s father Joel “does not appear to have any hidden agenda.”             Althouse          Patterico
                                                                                      Andrew            Pewsitter
“He said no, he said I have his computer, meaning him,” Wheeler said. “I said, well   Malcolm           PoliPundit
can I look at it?…He said, what are you looking for? I said anything that could       Ann Coulter       Politichicks
                                                                                      Astute            Politomix
indicate if Seth was having problems with someone. He said no, I already checked
                                                                                      Bloggers          Poor Richard's
it. Don’t worry about it.”                                                            Atlas Shrugs      News
                                                                                      Bad Blue          Power Line
Aaron Rich works for Northrup Grumman, which was named as the fifth-largest           Belmont Club    Prairie Pundit
defense contractor in the world in 2015, as a lead software developer.                Black and Right Protein
                                                                                      Bob Owens       Wisdom
              Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 4 of 56
“It’s not just hacking and defending, there’s a lot more to it,” a cyber software      Carol Platt       Pundit &
                                                                                       Liebau            Pundette
engineer at Northrup Grumman says in a video on the company’s website.
                                                                                       Chicago Boyz      Rantburg
                                                                                       Cold Fury         Reaganite
An additional leaked phone conversation I previously obtained featured award           Conservative      Republican
winning journalist Sy Hersh confirming that Rich had made contact with                 Review            Rebel Pundit
WikiLeaks.                                                                             Corruption        Red State
                                                                                       Chronicles        Ricochet
                                                                                       Corner            Riehl World
                                                                                       Dinocrat          View
                                                                                       Doug Ross         Right Wing
                                                                                       Dr. Helen         News
                                                                                       Ed Driscoll       Right Wing
                                                                                       Elephant Bar      Nuthouse
                          Error loading player:                                        Fausta's Blog     Roger L. Simon
                         HTML5 player not found                                        Flopping Aces     Say Anything
                                                                                       FOX Nation        Scared Monkeys
                                                                                       Freedom's       Sister Toldjah
                                                                                       Lighthouse      Sooper Mexican
                                                                                       Free Republic   Sound Politics
                                                                                       Gates of Vienna Strata Sphere
                                                                                       Gay Patriot     Sweetness &
                                                                                       Got News        Light
“There are no DNC or Podesta emails that exist beyond May 21 or 22, last email         Grand Old       Tammy Bruce
from either one of those groups. What the report says is that some time in late        Partisan        Teri O'Brien
                                                                                       HotAir            Texas
Spring… he makes contact with WikiLeaks, that’s in his computer,” he says.
                                                                                       HotAirPundit      Rainmaker
“Anyway, they found what he had done is that he had submitted a series of              Hugh Hewitt       The Anchoress
documents — of emails, of juicy emails, from the DNC.”                                 Infowars          The
                                                                                       I Own the         Autonomist
“All I know is that he offered a sample, an extensive sample, I’m sure dozens          World             The Futurist
                                                                                       IMAO              The Jawa
of emails, and said ‘I want money.’ Later, WikiLeaks did get the password,
                                                                                       Insta-Backup      Report
he had a DropBox, a protected DropBox,” he said. They got access to the                Instapundit       The Last
DropBox.”                                                                              Jammie            Tradition
                                                                                       Wearing Fool      The News
Hersh also states that Rich had concerns about something happening to him, and         Just One Minute   Commenter
had shared the DropBox with trusted associates incase anything happened to             Legal             The Other
                                                                                       Insurrection      McCain
him.
                                                                                       Lucianne        The Postil
                                                                                       Maggie's Farm The Right
“The word was passed, according to the NSA report, he also shared this DropBox         Mark Steyn      Scoop
with a couple of friends, so that ‘if anything happens to me it’s not going to solve   Michelle Malkin The Shark Tank
your problems,’” he added. “WikiLeaks got access before he was killed.”                News Busters    This Aint Hell
                                                                                       Orbus Max       Verum Serum
                                                                                       Outside the     Viking Pundit
       Audio tape of Seymour Hersh discussing WikiLeaks DNC leaks and Seth
                                                                                       Beltway         Volokh
       Rich https://t.co/STp9u7Vtbn h/t @CassandraRules                                                Conspiracy
                                                                                                       Weasel Zippers
       — WikiLeaks (@wikileaks) August 1, 2017                                                         WILLisms
                                                                                                         Wizbang!
In an email exchange that had been previously provided to me exclusively,                                Zombietime
Butowsky pleaded with Hersh to go to Congress with what he knew.                       GP Favorite
                                                                                       International Blogs
             Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 5 of 56
“I am curious why you haven’t approached the house committee telling                   Afghan Lord        Islam in Europe
                                                                                       Amarji- A          New Zeal Blog
them what you were read by your FBI friend related to Seth Rich that you
                                                                                       Heretic's Blog     No Pasaran
in turn read to me. Based on all your work, it appears that you care about             (Syria)            (France)
the truth. Even though, as you said you couldn’t get a second, shouldn’t               American Expat     One Free Korea
you tell them so they could use their powers to determine the truth?”                  (SE Asia)          Or Does It
                                                                                       Aryamehr (Iran)    Explode (Middle
Butowsky asked.
                                                                                       Azarmehr (Iran)    East)
                                                                                       Babalu' (Cuba)     Registan-
In a bizarre response completely contradicting what Hersh is heard saying on the
                                                                                       Barcepundit        Eurasia
audio recording, he denies having any inside knowledge of the case.                    Beirut to the      Rezwan- 3rd
                                                                                       Beltway            World View
“ed –you have a lousy memory…i was not read anything by my fbi friend..i have no       Brussels Journal   (Bangladesh)
firsthand information and i really wish you would stop telling others information      Chan'Ad            Serendip (Iran)
                                                                                       Bahraini           Siberian Light
that you think i have…please stop relaying information that you do not have
                                                                                       Crossroads         Small Dead
right…and that i have no reason to believe is accurate…” Hersh wrote.                  Arabia             Animals
                                                                                       Curiales           (Canada)
Desperate to find the truth about what happened, Bukowsky continues to plead           Davids             Sokwanele
with the journalist to go forward.                                                     Medienkritik       (Zimbabwe)
                                                                                       Desipundit         The Lanka
“I know it isn’t first hand knowledge but you clearly said, my memory is perfect,      (India)            Reporter (Sri
                                                                                       Dore Gold          Lanka)
that you had a friend at the FBI who read / told you what was in the file on Seth
                                                                                       Egyptian           The Real Cuba
Rich and I wonder why you aren’t helping your country and sharing that                 Sandmonkey         Tea and Politics
information on who it was?” Bukowsky responds.                                         Ethiopundit        The Spirit of
                                                                                       EU Referendum      Man (Iran)
Interestingly, a new report published on Thursday evening by the Washington            Free Thoughts      V-Crisis
                                                                                       (Italy/World)      (Venezuela)
Times also confirms that Rich had downloaded thousands of DNC emails.
                                                                                       Freedom for        Venezuela
                                                                                       Egyptians          News
“Another aspect that needs to be uncovered is the FBI’s ‘denial’ that its              Iraq The Model     Vital
cyber experts who share space with the D.C. Metro police department at                 Israel Matsav      Perspective
Cleveland Avenue in the District, assisted in accessing data on Mr. Rich’s             Kamangir (Iran)    Western
                                                                                       Klein Verzet       Standard
laptop. Not likely. Data on the laptop revealed that Mr. Rich downloaded
                                                                                       (Europe)           (Canada)
thousands of DNC emails and was in touch with Wikileaks. The file with                 Mabblog            Yid With Lid
evidence of what was on Mr. Rich’s laptop sits with the FBI in a co-shared             (Bolivia)          Zimbabwean
space with the D.C. police department. According to Ed Butowsky, an                                       Pundit
acquaintance of the family, in his discussions with Joel and Mary Rich, they           GP Favorite Media
confirmed that their son transmitted the DNC emails to Wikileaks,” the                 Progressives       Haaretz Daily
Washinton Times reported.                                                              Today              IMRA-
                                                                                       PJ Media           Independent
Rich was shot in the back in the early morning hours of July 10, 2016, near his        HotAir             Media
                                                                                       Drudge Report      Jerusalem Post
home while he was on the phone with his girlfriend — 12 days before the
                                                                                       Breitbart.com      YNET News
publication of the DNC emails by WikiLeaks. The police initially ruled that it was a   Big Hollywood      Debka File
botched robbery — but his wallet, watch, and necklace were still on his person         Big                Laura Mansfield
when he was discovered by police.                                                      Government         Terrorism
                                                                                       Twitchy            Research
                                                                                       Daily Caller       Center
                                                                                       FOX Nation         ADN Kronos
                                                                                       The Blaze          (Italy)
                                                                                       Rush Limbaugh
              Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 6 of 56
                                                                                     Laura Ingraham    Internet
                                                                                     Mark Levin        Haganah
                                                                                     Michael Savage    Irin News- UN
                                                                                     One America       War & Peace
                                                                                     News              Reporting
                                                                                     Real Clear        Charter '97-
                                                                                     Politics          Belarus
                                                                                     American          All Africa
                                                                                     Thinker           Sudan Tribune
                                                                                     American          Arab World
                                                                                     Spectator         News
                                                                                     National          Aljazeera
                                                                                     Review            Al Arabiya
                                                                                     Weekly            Al Ahram
                                                                                     Standard          Asharq Alawsat
                                                                                     Commentary        Gulf Times
                                                                                     Magazine          Kurdish Media
                                                                                     IBD Editorials    Iraqi News
The report from the Washington Times points out that “the same day Seth Rich         SLATE- Kaus       Voices of Iraq
was murdered, an FBI agent’s car was burglarized in the same vicinity. Included in   Files             Alsumaria (Iraq)
the FBI equipment stolen was a 40 caliber Glock 22. D.C. Metro police issued a       Front Page        Bahrain Tribune
                                                                                     Magazine          Maan News
press release, declaring that the theft of the FBI agent’s car occurred between 5
                                                                                     Human Events      (Palestine)
and 7 a.m. Two weeks later, the FBI changed the time of the theft to between 12      NewsMax           Naharnet
a.m. and 2 a.m. Was the FBI gun used to shoot Seth Rich? Neither the FBI nor the     World Net Daily   Ya Libnan
Metro police will discuss.”                                                          Town Hall         Iran Focus
                                                                                     The Hill          Iran Press News

Last July, Veteran Intelligence Professionals for Sanity (VIPS) — a 30 member        Ashbrook          Mehr News
                                                                                     Center            Tehran Times
group made up of well respected former experts from the National Security
                                                                                     Media Research    Islamic
Administration, tech companies and other intelligence agencies put out a report      Organization      Republic News
asserting that the DNC emails came from a leak, not a hack.                          GOP.com           Fars News (Iran)
                                                                                     GOP.gov           Press TV
VIPS stated that “forensic studies of ‘Russian hacking’ into Democratic              GOP.gov -         Pajhwok
                                                                                     House             Afghan News
National Committee computers last year reveal that on July 5, 2016, data
                                                                                     GOP               Hindustan
was leaked (not hacked) by a person with physical access to DNC computer.            Senators.com      Times
After examining metadata from the “Guccifer 2.0” July 5, 2016 intrusion              Cybercast News    Tribune India
into the DNC server, independent cyber investigators have concluded that             Service         North Korea
                                                                                     C-SPAN          News
an insider copied DNC data onto an external storage device.”
                                                                                     Radio Free      Japan Today
                                                                                     Europe-Radio    China Daily
Additionally, the former intelligence operatives detail how the FBI neglected to     Liberty         Sound of Hope
perform any independent forensics on the original “Guccifer 2.0,” and assert that    The White       Radio
“the reason the U.S. government lacks conclusive evidence of a transfer of a         House           Asian Tribune

‘Russian hack’ to WikiLeaks is because there was no such transfer.”                  US State        Korea Times
                                                                                     Department      Dawn
                                                                                     US Senate       (Pakistan)
Among those who signed on to the report is William Binney, former NSA
                                                                                     US House of     Daily Times
Technical Director for World Geopolitical & Military Analysis; Co-founder of NSA’s   Representative  Pakistani
Signals Intelligence Automation Research Center, Larry C Johnson, who is retired     s               Newspaper
from the CIA & State Department, Kirk Wiebe, former Senior Analyst at SIGINT         Bureau of Labor Itar-Tass
                                                                                     Statistics      Pravda
Automation Research Center of the NSA, and many more.
                                                                                                     Russian News
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 7 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 8 of 56
                                                    Crane Durham-     Sharp Elbows
                                                    Nothing But       Fred Sauer
                                                    Truth             Matrix
                                                    Jamie Allman      Conservatism
                                                    on 97.1 FM        With Heart
                                                    Mark Reardon      Leaning to
                                                    KMOX              Starboard
                                                    Dana Loesch     Respublica
                                                    Show            Birdnow's
                                                    Missouri Record Aviary
                                                    24th State      The News
                                                    John Combest    Buckit
                                                    Dr. Gina Loudon Clark Mountain
                                                    P/Oed Patriot   Musings
                                                    STLMedia        Pubdef Weekly
                                                    Gateway         RightMissouri
                                                    Grassroots      Midwest
                                                    Initiative      Conservative
                                                    St. Louis Tea   Journal
                                                    Party Coalition Websites
                                                    Beyond
                                                    November
                                                    Stacy on the
                                                    Right
                                                    American Issues   Zero Hedge
                                                    Project           Political Science
                                                    Melanie Morgan    Links
                                                    Day By Day        Conservative
                                                    Cartoon           Talk
                                                    People's Cube     Conservapedia
                                                    Ann Coulter       American
                                                    Memeorandum       Conservative
                                                    CONURLS           Party
                                                    YouTube           Energy
                                                    LiveLeak        Tomorrow
                                                    Radio Equalizer Conservatives 4
                                                    Climate Depot Palin
                                                    Oil Price       Life News
                                                    Watts Up With     The Becket
                                                    That?             Fund
                                                    Judgepedia        Dick Morris
                                                                      Hugh Hewitt
                                                                      Peggy Noonan
                                                                      Victor Davis
                                                                      Hanson




                                                    View My
                                                    Stats
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 9 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 10 of 56




        (;+,%,7 51
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 11 of 56




            (;+,%,7 52
                                    Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 12 of 56




More cover-up questions
The curious murder of Seth Rich poses questions that just won’t stay under the oÕcial rug




The Murder of Seth Rich Illustration by Greg Groesch/The Washington Times more >


By James A. Lyons - - Thursday, March 1, 2018


ANALYSIS/OPINION:

With the clearly unethical and most likely criminal behavior of the upper management levels of the Department of Justice (DOJ) and the Federal Bureau of Investigation (FBI)
exposed by Chairman Devin Nunes of the House Intelligence Committee, there are two complementary areas that have been conveniently swept under the rug.

The Òrst deals with the murder of the Democratic National Committee (DNC) sta×er Seth Rich, and the second deals with the alleged hacking of the DNC server by Russia. Both
should be of prime interest to special counsel Robert Mueller, but do not hold your breath.


The facts that we know of in the murder of the DNC sta×er, Seth Rich, was that he was gunned down blocks from his home on July 10, 2016. Washington Metro police
detectives claim that Mr. Rich was a robbery victim, which is strange since after being shot twice in the back, he was still wearing a $2,000 gold necklace and watch. He still had
his wallet, key and phone. Clearly, he was not a victim of robbery.

This has all the earmarks of a targeted hit job. However, strangely no one has been charged with this horriÒc crime, and what is more intriguing is that no law enforcement
agency is even investigating this murder. According to other open sources, Metro police were told by their “higher ups” that if they spoke about the case, they will be
immediately terminated. It has been claimed that this order came down from very high up the “food chain,” well beyond the D.C. mayor’s oÕce. Interesting.

One more unexplained twist is that on July 10, 2016, the same day Seth Rich was murdered, an FBI agent’s car was burglarized in the same vicinity. Included in the FBI
equipment stolen was a 40 caliber Glock 22. D.C. Metro police issued a press release, declaring that the theft of the FBI agent’s car occurred between 5 and 7 a.m. Two weeks
later, the FBI changed the time of the theft to between 12 a.m. and 2 a.m. Was the FBI gun used to shoot Seth Rich? Neither the FBI nor the Metro police will discuss.

Another aspect that needs to be uncovered is the FBI’s “denial” that its cyber experts who share space with the D.C. Metro police department at Cleveland Avenue in the
District, assisted in accessing data on Mr. Rich’s laptop. Not likely. Data on the laptop revealed that Mr. Rich downloaded thousands of DNC emails and was in touch with
Wikileaks. The Òle with evidence of what was on Mr. Rich’s laptop sits with the FBI in a co-shared space with the D.C. police department. According to Ed Butowsky, an
acquaintance of the family, in his discussions with Joel and Mary Rich, they conÒrmed that their son transmitted the DNC emails to Wikileaks.

Since then, the DNC hired a “spokesperson,” Brad Burman, a known hatchet man to basically cut o× any further communications with Mr. Rich’s parents. Interestingly, it is well
known in the intelligence circles that Seth Rich and his brother, Aaron Rich, downloaded the DNC emails and was paid by Wikileaks for that information.

While Wikileaks doesn’t expose sources, Julian Assange gave a clear clue during an Aug. 9, 2016 interview on Dutch television when he implied that Mr. Rich was killed because
he was the Wikileaks source of the DNC emails. Mr. Assange o×ered a $20,000 reward leading to the arrest of Mr. Rich’s killers. Also, why hasn’t Aaron Rich been interviewed,
and where is he?

With regard to the alleged Russian hacking of the DNC server, Mr. Assange also o×ered information to the Trump administration to prove Russia didn’t hack the DNC server, as
the DNC claimed. Mr. Assange also met with Orange Country Rep. Dana Rohrabacher, California Republican, and gave him information to present to the Trump administration
to prove no one hacked the DNC server.


However, with the Obama holdovers in key positions, it is not surprising that no one from the Trump administration would meet with the congressman or Mr. Assange. New
Zealand tech expert Kim DotCom said he has proof that both he and Seth Rich were involved in passing the emails to Wikileaks, but he has been ignored as well.

The FBI opened an investigation into the theft of the DNC emails in July 2016. However, the FBI has not inspected the DNC server because the DNC won’t give permission. Is the
FBI an extension of the DNC? That’s why we have subpoenas. Instead, the FBI relied on an assessment by a cyber security Òrm, Crowd Strike, hired by the Hillary Clinton
campaign and DNC’s law Òrm Perkins Coie as proof that Russia was the hacker. Incompetence is an understatement. Corruption at the highest levels of the DOJ/FBI is clear.

The Trump administration must take charge and get a competent attorney general to pursue these crimes.


• James A. Lyons, Jr., a retired U.S. Navy admiral, was commander in chief of the U.S. PaciÒc Fleet and senior U.S. military representative to the United Nations.
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 13 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 14 of 56




            (;+,%,7 53
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 15 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 16 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 17 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 18 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 19 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 20 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 21 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 22 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 23 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 24 of 56




            (;+,%,7 54
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 25 of 56


                                                                     Page 1
             UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF COLUMBIA

                           -   -   -

     AARON RICH,                   : Civil Action No.
                                   :
                   Plaintiff,      : 1:18-cv-00681
              v.                   :
                                   :
     EDWARD BUTOWSKY,              :
     MATTHEW COUCH, and            :
     AMERICA FIRST MEDIA,          :
                                   :
                   Defendants.     :



                           -   -   -

                   AUDIO TRANSCRIPTION

                           -   -   -



                      March 17, 2018, The Gateway
     Pundit Interview with Edward Butowsky.




                           -   -   -
                   MAGNA LEGAL SERVICES
                      (866) 624-6221
                      www.MagnaLS.com
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 26 of 56

                                    Page 2                                        Page 4
 1                                         1   PXUGHUHG WKHLU VRQ
 2         &$66$1'5$ )$,5%$1.6 7KDQN         2        7KH\  WKLV SHUVRQ \RX
 3    \RX VR PXFK IRU WDNLQJ WKH WLPH WR      3   NQRZ NQRZV D ORW  LQ IDFW
 4    VSHDN WR XV /DVW ZHHN QHZV EURNH       4   NQRZV TXLWH D ELW  DQG , NQHZ
 5    WKDW WKH 6HWK 5LFK IDPLO\ LV VXLQJ      5   WKLV LQIRUPDWLRQ ZDV UHOHYDQW ,
 6    \RX                                   6   GLGQ W VHHN LW RXW ,W FDPH WR
 7         (' %872:6.< 8PKP                7   PH 1RZ ZK\ GLG LW FRPH WR PH"
 8         &$66$1'5$ )$,5%$1.6  IRU        8   7KLQJV MXVW KDSSHQ LQ P\ OLIH
 9    VSHDNLQJ SXEOLFO\ DERXW                 9   2ND\"
10    FRQYHUVDWLRQV WKDW \RX VD\ WKDW        10        6R , ZDV DVNHG WR VKDUH WKLV
11    \RX KDG ZLWK WKHP &DQ \RX SOHDVH      11   LQIRUPDWLRQ DQG , GLGQ W DW
12    WHOO XV KRZ \RX JRW LQYROYHG ZLWK      12   ILUVW , WKRXJKW :HOO , P QRW
13    WKH 6HWK 5LFK IDPLO\ LQ WKH ILUVW      13   JRQQD JHW LQYROYHG ZLWK WKLV ,
14    SODFH"                                 14   GRQ W NQRZ WKLV  WKHVH SHRSOH DW
15         (' %872:6.< 6XUH $QG WKH        15   DOO 7KH\ OLYH LQ 2PDKD 7KH
16    ODZVXLW DJDLQVW PH LVQ W               16   RQO\ WKLQJ , NQHZ DERXW WKHP ZDV
17    QHFHVVDULO\ DERXW PH VSHDNLQJ         17   WKDW WKH\ OLYHG LQ 2PDKD WKHLU
18    $QG , OO NLQG RI JR LQWR WKDW D        18   VRQ KDG EHHQ PXUGHUHG DQG WKH\
19    OLWWOH ELW EHFDXVH  LW V KDUG WR     19   ZHUH -HZLVK 2ND\"
20    XQGHUVWDQG &DVVDQGUD EHFDXVH LW      20        , P -HZLVK <RX NQRZ
21    GRHVQ W PDNH DQ\ VHQVH                21   WKHUH V FHUWDLQ UXOHV WKDW -HZV
22         &$66$1'5$ )$,5%$1.6 5LJKW       22   \RX NQRZ KDYH DQG  DQG ZH  ,
23         (' %872:6.< 6R SHRSOH FDQ        23   JXHVV ZH FDQ MXVW VD\ 7KH\ ZHUH
24    LQWHUSUHW WKLV ODZVXLW DQ\ ZD\         24   -HZLVK , P -HZLVK VR , FDQ JR
                                    Page 3                                        Page 5
 1    WKH\ ZDQW ,W V  WKDW LQ LWVHOI       1   ILQG WKHP DQG , OO H[SODLQ WR \RX
 2    ZLOO EHFRPH RQH RI WKH JUHDW            2   KRZ , IRXQG WKHP LQ D PRPHQW
 3    P\VWHULHV RND\ LV ZKDW LV WKLV        3        6R ZLWKRXW \RX NQRZ
 4    ODZVXLW                                4   MXPSLQJ RQ LW , VWDUWHG
 5        /RRN 1RERG\ FDQ HPSDWKL]H          5   UHIOHFWLQJ RQ P\ VRQ ZKR KDG MXVW
 6    PRUH IRU D IDPLO\ ZKR V ORVW D          6   JRQH WR FROOHJH DQG WKRXJKW KRZ
 7    IDPLO\ WKDQ  WKDQ , FDQ ,  ,       7   WHUULEOH LW ZDV WKDW VRPHERG\ V
 8    IHHO IRU WKHVH SHRSOH $QG ,            8   FKLOG KDG EHHQ PXUGHUHG $QG WKHQ
 9    GRQ W MXVW VD\ WKDW , DFWXDOO\         9   , KHDUG DERXW WKH VWRU\ DJDLQ DQG
10    MXPSHG LQ EHFDXVH  , IHOW VR         10   , WKRXJKW <RX NQRZ ZKDW" :K\
11    PXFK IRU WKHVH SHRSOH , DFWXDOO\      11   QRW
12    WRRN P\ RZQ PRQH\ DQG WULHG WR         12        6R , ZHQW RQ )DFHERRN ,
13    KHOS RXW WKLV IDPLO\ $QG ZH OO        13   OLWHUDOO\ VDLG 'R DQ\ RI P\
14    JHW WR WKDW LQ D PRPHQW               14   )DFHERRN IULHQGV NQRZ DQ\ERG\
15        %XW ZKDW KDG RFFXUUHG LV D         15   -HZLVK LQ 2PDKD" $OO ULJKW"
16    IULHQG RI PLQH KDG FRPH EDFN IURP      16   %HFDXVH DV -HZV ZH NLQG RI ILQG
17    /RQGRQ DQG KDG VRPH LQIRUPDWLRQ        17   LW LQWHUHVWLQJ ZKHQ ZH ILQG -HZV
18    WKDW WKLV RQH LQGLYLGXDO  DQG        18   LQ GLIIHUHQW SODFHV 2ND\" $QG ,
19    , P  WKLV LV WKH RQH DUHD ZKHUH      19   GRQ W NQRZ ZKDW LW LV DERXW LW
20    , P QRW VKDULQJ QDPHV 2ND\"         20   ,W V OLNH 2K WKHUH V D -HZ LQ
21    ZDQWHG WKDW LQIRUPDWLRQ WR EH          21   %RLVH" 2U , GLGQ W NQRZ WKHUH
22    VKDUHG ZLWK WKH 5LFK IDPLO\            22   ZHUH -HZV LQ \RX NQRZ
23    EHFDXVH WKDW SHUVRQ WKRXJKW LW         23   6DVNDWFKHZDQ RU ZKDWHYHU , PHDQ
24    PLJKW KHOS WKHP ILQG RXW ZKR KDG       24   ZH  , GRQ W NQRZ ZKDW  ZKDW LW




                                                                2 (Pages 2 to 5)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 27 of 56

                                     Page 6                                       Page 8
 1    LV EXW LW V EHHQ WKDW ZD\              1   PXUGHUHG RXU VRQ 7KDW V ZKDW
 2         6R WKLV RQH JX\ UHVSRQGHG WR        2   PDWWHUV WR XV :KDW V KDSSHQHG LQ
 3    PH DQG VDLG 0\ QDPH V -HUHP\ , P       3   WKH SDVW LV LQ WKH SDVW
 4    -HZLVK DQG , OLYH LQ 2PDKD             4        7KHQ ZH VSRNH IRU WKH UHVW
 5         6R , WKHQ JRW KLP RQ WKH            5   RI WKH WLPH DERXW EHLQJ LQ 2PDKD
 6    SKRQH 'LGQ W VD\ ZKDW , ZDV             6   , JR WR 2PDKD IURP WLPH WR WLPH
 7    ORRNLQJ IRU $QG , VDLG WR KLP          7   7KH\ FRPH WR 'DOODV :H SOD\HG D
 8    'R \RX NQRZ WKH 5LFK IDPLO\"             8   OLWWOH ZKDW ZH FDOO -HZLVK
 9         $QG WKH\  KH VD\V <HV           9   JHRJUDSK\ ZKR NQRZV ZKR
10    DFWXDOO\ , NQRZ WKHP 7KH\ JR          10        $QG WRZDUGV WKH HQG RI WKH
11    WR P\ VKXO                             11   SKRQH FDOO 0UV 5LFK VDLG ,I \RX
12         $QG , VDLG ,V WKHUH DQ\           12   HYHU OHDUQ DQ\WKLQJ SOHDVH OHW XV
13    FKDQFH \RX FRXOG VHW XS D SKRQH         13   NQRZ
14    FDOO EHFDXVH , KDYH VRPHWKLQJ ,         14        $QG , OO DOZD\V UHPHPEHU , P
15    ZDQWHG WR FRPPXQLFDWH WR WKHP          15   WKLQNLQJ +RZ DP , JRQQD OHDUQ
16         7KLV LV P\ LQYROYHPHQW            16   DQ\WKLQJ LQ 'DOODV 7H[DV" 2ND\"
17    7KHUH ZDV QR RWKHU LQYROYHPHQW          17   +RZ LV WKDW JRQQD RFFXU" ,W V
18    ZKDWVRHYHU LQ WHUPV RI P\               18   MXVW QRW JRLQJ WR
19    LQWHUHVW , P MXVW FRPPXQLFDWLQJ        19        , VDLG 0U DQG 0UV 5LFK
20    VRPH LQIRUPDWLRQ WKDW ZDV VKDUHG        20   LI \RX HYHU FRPH GRZQ KHUH EH
21    ZLWK PH IURP VRPHERG\ 2ND\" ,          21   KDSS\ WR \RX NQRZ VKRZ \RX
22    GRQ W NQRZ LI LW V UHOHYDQW RU          22   DURXQG <RX NQRZ , P VRUU\ ZKDW
23    QRW                                    23   KDSSHQHG WR \RX DQG  DQG \RX
24         6R , JRW WKHP RQ WKH SKRQH         24   NQRZ REYLRXVO\ WKH LQIRUPDWLRQ
                                     Page 7                                       Page 9
 1    DQG , VKDUHG ZLWK WKHP WKH               1   WKDW , KDG \RX DOUHDG\ NQHZ \RX
 2    LQIRUPDWLRQ WKDW WKLV PDQ KDG            2   DOUHDG\ KDG *RRGE\H
 3    ZDQWHG WKHP WR NQRZ $QG ZKDW ,          3       6R D FRXSOH RI GD\V ODWHU ,
 4    WROG WKHP ZDV WKDW , ZDV WROG WKDW       4   ZDV WDONLQJ WR D IULHQG RI PLQH
 5    \RXU VRQV GRZQORDGHG WKH HPDLOV         5   ZKR UHWLUHG IURP VRPH LQWHOOLJHQFH
 6    IURP WKH '1& VHUYHU DQG VROG WKHP        6   DJHQF\ DQG , ZDV WDONLQJ WR KLP
 7    WR :LNL/HDNV                            7   DERXW KLP JHWWLQJ WKLV SURGXFW
 8         $QG 0U 5LFK VDLG  DQG ,          8   WKDW D IULHQG RI KLV GHYHORSHG DQG
 9    GLGQ W VHH KLP ,W ZDV RYHU WKH          9   VHHLQJ LI WKHUH ZDV D ZD\ WR WU\
10    SKRQH +H V OLNH (G ZH DOUHDG\        10   WR JHW LW LQWR WKH JRYHUQPHQW WR
11    NQRZ WKDW 7KDW V QRW QHZ               11   WU\ WR VHOO LW $QG , PHQWLRQHG
12    LQIRUPDWLRQ WR XV                      12   WR KLP  , VDLG ,I \RX HYHU
13         , VDLG 2K , KDG QR LGHD         13   OHDUQ DQ\WKLQJ DERXW WKLV 6HWK
14    , WKRXJKW WKLV PLJKW KDYH EHHQ          14   5LFK PXUGHU OHW PH NQRZ
15    KHOSIXO 7KDW V ZK\ , IHOW D QHHG       15       1RZ WKLV JX\ OLYHG LQ
16    WR VKDUH LW ZLWK \RX                   16   :DVKLQJWRQ $QG &DVVDQGUD KH
17         +H VD\V (G ZH NQRZ ZKDW          17   VDLG <RX NQRZ ZKDW" $V IDWH
18    RXU VRQV GLG :KDW ZH ZDQW WR GR        18   ZRXOG KDYH LW , NQRZ VRPHERG\ ZKR
19    LV IRFXV RQ ZKR PXUGHUHG RXU VRQV      19   NQRZV D ORW DERXW LW
20    7KRVH ZHUH WKH H[DFW ZRUGV :H          20       , ZHQW 2K
21    GRQ W ZDQW WR WDON DERXW                21       +H VDLG +DYH \RX HYHU KHDUG
22    :LNL/HDNV :H GRQ W ZDQW WR WDON        22   RI D JX\ QDPHG 6\ +HUVK"
23    DERXW WKH '1& DQG HPDLOV 1RQH         23       , VDLG 1R , VDLG , WKLQN
24    RI WKDW :H ZDQW WR IRFXV RQ ZKR        24   , KHDUG VRPHWKLQJ DERXW KLP




                                                                 3 (Pages 6 to 9)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 28 of 56

                                   Page 10                                   Page 12
 1    VRPHZKHUH DORQJ WKH ZD\ EXW ,          1   VR , WKRXJKW $OO ULJKW , P
 2    GRQ W NQRZ KLP                         2   JRQQD  VL[ PLQXWHV LQ , MXVW
 3        +H VDLG :HOO KH ZULWHV           3   WKRXJKW  , KLW 9RLFH 0HPR
 4    DQG KH DFWXDOO\ KDV ZULWWHQ D ORW       4       $QG KH V WDONLQJ $OO
 5    DERXW WKLV DQG NQRZV D ORW DERXW        5   ULJKW" $QG , P NLQG RI OLVWHQLQJ
 6    LW EXW FDQ W JHW LW SXEOLVKHG E\        6   $QG KH V VD\LQJ D ORW RI
 7    DQ\ERG\                                7   RXWUDJHRXV WKLQJV +H V XVLQJ D
 8        &$66$1'5$ )$,5%$1.6 :KLFK          8   ORW RI EDG ODQJXDJH DQG  DERXW D
 9    LV VKRFNLQJ EHFDXVH KH V DQ             9   ORW RI SHRSOH OLNH &ODSSHU DQG
10    DZDUGZLQQLQJ MRXUQDOLVW /LNH        10   %UHQQDQ DQG KH V VD\LQJ D ORW RI
11    ZH UHDOO\ QHHG WR PDNH FOHDU WKDW      11   WKLQJV
12    KH LV D YHU\ ZHOOUHVSHFWHG           12       %XW ZKHQ LW ZDV GRQH , VDLG
13    YHU\  YHU\ KLJKO\ UHJDUGHG           13   7KDQN \RX *RRGE\H $QG WKDW ZDV
14    MRXUQDOLVW                            14   WKH HQG RI WKH FRQYHUVDWLRQ
15        (' %872:6.< :HOO , YH            15       , WRRN WKDW PHPR DQG , VHQW
16    OHDUQHG WKDW VLQFH                    16   LW RYHU WR WKH 5LFK IDPLO\ ,
17        &$66$1'5$ )$,5%$1.6 :LWK          17   VDLG 3OHDVH FRQILUP ZKHQ \RX JHW
18    JRRG VRXUFHV                          18   WKLV 0D\EH WKLV ZLOO EH KHOSIXO
19        (' %872:6.< , YH OHDUQHG          19   7KDW ZDV LW
20    WKDW VLQFH                            20       &$66$1'5$ )$,5%$1.6 5LJKW
21        6R ZKHQ KH  DQG , VDLG         21       (' %872:6.< 2ND\" 7KH\ 
22    , VDLG 2K :HOO LI KH NQRZV          22   WKH\ UHVSRQG *RW LW 2ND\
23    DQ\WKLQJ , ZRXOG DEVROXWHO\ \RX      23       &$66$1'5$ )$,5%$1.6 $QG RQ
24    NQRZ ILQG LW LQWHUHVWLQJ VR ,         24   WKDW DXGLR ZKLFK \RX NQRZ
                                   Page 11                                   Page 13
 1    FRXOG WHOO 0U DQG 0UV 5LFK DQG        1   ZH YH  , KDYH ZULWWHQ DERXW
 2    PD\EH WKDW ZRXOG KHOS WKHP ,           2   EHIRUH KH VD\V WKDW \RX NQRZ
 3    PHDQ OLNH ZRZ :KDW DUH WKH           3   WKH )%, GLG LQ IDFW KDYH KLV
 4    FKDQFHV                                4   HPDLOV RU GLG KDYH KLV ODSWRS
 5         $QG D ORW RI WKLV LV ZKDW          5   WKDW KDG WKH HPDLOV RQ LW DQG DOO
 6    DUH WKH FKDQFHV 2ND\" <RX NQRZ        6   WKLV VWXII 5LJKW" /LNH KH 
 7    LI , HYHU ZULWH D VWRU\ DERXW           7   KH OD\V LW DOO RXW WKDW 
 8    WKLV ZKDW DUH WKH FKDQFHV" :HOO       8       (' %872:6.< $Q\ERG\ FDQ
 9    WKLV VWXII KDSSHQV LQ P\ OLIH          9   JR  DQG , NQRZ WKLV LV RQ \RX
10    $OO ULJKW                             10   NQRZ \RXU ZHEVLWH 
11         7ZR GD\V ODWHU , JHW D SKRQH      11       &$66$1'5$ )$,5%$1.6 5LJKW
12    FDOO (G %XWRZVN\" 7KLV LV KRZ         12       (' %872:6.<  EXW \RX FDQ
13    KH WDONV                              13   JR WR D ZHEVLWH FDOOHG
14         , JR <HDK                       14   'HEXQNLQJ5RG:KHHOHUV&ODLPVFRP
15         +H JRHV ,W V 6H\PRXU +HUVK      15   $QG VRPHERG\ KDV WDNHQ D ORW RI
16         , P OLNH 2K                     16   LQIRUPDWLRQ DQG SXW LW XS WKHUH
17         $QG KH MXVW VWDUWV WDONLQJ       17   $QG \RX FDQ KHDU WKH DXGLR
18    $QG WKLV JX\ WDONV DV IDVW DV          18   UHFRUGLQJ WKDW ,  WKDW , WDSHG
19    DQ\ERG\ , YH HYHU KHDUG LQ P\          19   1RZ , GLG FXW RXW D ORW RI WKLQJV
20    OLIH $QG P\ NLGV KDG MXVW WDXJKW      20   LQ WKDW UHFRUGLQJ ZKHUH KH JRHV RQ
21    PH KRZ WR GR 9RLFH 0HPRV RQ P\         21   WDQJHQWV DQG VD\V VRPH WHUULEOH
22    L3DG $QG , WKRXJKW , FDQQRW          22   WKLQJV DERXW SHRSOH EXW
23    NHHS ZULWLQJ  DQG , KDYH             23   HYHU\WKLQJ HOVH WKHUH LV H[DFWO\
24    WHUULEOH KDQGZULWLQJ DQ\ZD\ $QG       24   KLV ZRUGV




                                                           4 (Pages 10 to 13)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 29 of 56

                                    Page 14                                     Page 16
 1        %XW OHW PH  OHW PH IRFXV           1   WKHP
 2    LQ RQ WKLV RQH SRLQW                    2       , MXVW NLQG RI WKRXJKW DERXW
 3        $IWHU WKH 5LFKHV JRW WKLV           3   LW 6R , JRW DKROG RI 0U 5LFK
 4    RND\ WKH\ VDLG *RW LW , GLGQ W        4   DQG , VDLG :DV WKDW KHOSIXO" <RX
 5    KHDU IURP WKHP IRU DERXW WKUHH RU        5   NQRZ VRUW RI OLNH +H\ +H\
 6    IRXU ZHHNV                              6   *XHVV ZKDW , GLG \RX VRPHWKLQJ
 7        &$66$1'5$ )$,5%$1.6 :DV             7   UHDOO\ QLFH +RZ DERXW D 7KDQN
 8    WKLV EHIRUH RU DIWHU WKH '1& KLUHG       8   \RX YHU\ PXFK (G RU (G KHOS PH
 9    D VSRNHVSHUVRQ IRU WKHP" 'R \RX          9   ZLWK WKLV RU DQ\WKLQJ 1RWKLQJ
10    NQRZ"                                   10   IURP 0U 5LFK $QG , WKRXJKW WKDW
11        (' %872:6.< , KDYH QR              11   ZDV UXGH 6R WKDW V ZK\ , FDOOHG
12    LGHD                                   12   KLP
13        &$66$1'5$ )$,5%$1.6 2ND\          13       +H VDLG <HDK (G (G
14        (' %872:6.< , KDYH QR              14   ZH YH EHHQ EXV\ %ODKEODKEODK
15    LGHD %XW DV , P GHYHORSLQJ \RX        15   +H DFWHG NLQG RI  NLQG RI
16    NQRZ WKLV UHODWLRQVKLS  EHFDXVH      16   VWUDQJH DW WKDW SRLQW
17    , P WKLQNLQJ :RZ +HUH , JRW           17       , VDLG 2ND\ , VDLG ,
18    VRPHWKLQJ WKDW PLJKW KHOS WKHVH         18   JRWWD MXVW DVN \RX D TXHVWLRQ
19    SHRSOH 2ND\" %HFDXVH LW VDLG LQ        19   :K\ GRQ W \RX KLUH D SULYDWH
20    WKHUH WKDW DOO WKLV LQIRUPDWLRQ         20   GHWHFWLYH"
21    ZDV DW WKH )%, DQG WKH 5LFKHV KDG      21       $QG KH VDLG :HOO ZH ZRXOG
22    WROG PH WKDW WKH :DVKLQJWRQ SROLFH      22   ORYH WR :H ZRXOG DEVROXWHO\ ORYH
23    ZHUHQ W KHOSLQJ WKHP DW DOO 7KH        23   WR KLUH D SULYDWH GHWHFWLYH EXW
24    0HWUR SROLFH KDG VKXW GRZQ WKH          24   ZH FDQ W DIIRUG RQH
                                    Page 15                                     Page 17
 1    LQYHVWLJDWLRQ                           1       $QG WKLV LV ZKHQ \RX NQRZ
 2         , IHOW WHUULEOH 7KHVH              2   \RX KRSH VRPHERG\ ZRXOG KDYH VDLG
 3    SHRSOH  WKHLU VRQ ZDV PXUGHUHG        3   QR EXW WKLV LV ZKHQ WKH\ VDLG
 4    $OO ULJKW" 1R RQH V KHOSLQJ WKHP         4   \HV
 5    ILQG RXW ZKR PXUGHUHG WKHLU VRQ         5       , VDLG , OO SD\ IRU LW
 6    , PHDQ KRZ WUDJLF FDQ WKLV EH"          6       $QG \RX NQRZ ZKDW" 7KH\
 7    6R , P KHOSLQJ WKHVH SHRSOH 7KLV        7   VDLG 7KDQN \RX
 8    LV DOO , P GRLQJ $QG 6\ +HUVK           8       $QG , WKRXJKW :HOO WKHVH
 9    KDSSHQHG WR KDYH FRPH LQWR P\ OLIH       9   SHRSOH MXVW VDLG WKDQN \RX +RZ
10    DQG , WDSHG LW QHYHU WKLQNLQJ IRU      10   PXFK LV D SULYDWH GHWHFWLYH" ,
11    D PRPHQW ZKDW ZRXOG WUDQVSLUH DQG       11   PHDQ WKLV WKLQJ MXVW NHSW
12    ZKDW WKLV WKLQJ ZRXOG EXLOG LQWR       12   EXLOGLQJ DQG EXLOGLQJ , ZHQW 
13         %XW OHW V FRQWLQXH                13   , P OLNH :KDW LV  KRZ PXFK LV D
14         $IWHU DERXW WZR DQG D KDOI         14   SULYDWH GHWHFWLYH" $QG , P
15    ZHHNV , QHYHU KHDUG IURP WKH            15   WKLQNLQJ WR P\VHOI , GRQ W HYHQ
16    5LFKHV $QG , GRQ W UHDOO\ FDUH        16   NQRZ KRZ WR ILQG D SULYDWH
17    EXW LW NLQG RI  LQ PH  LQ P\        17   GHWHFWLYH
18    PLQG , WKRXJKW LW ZDV NLQG RI           18       6R , UHDFKHG RXW WR SHRSOH
19    UXGH TXLWH IUDQNO\ $OO ULJKW"         19   DQG IRXQG RXW WKDW D SULYDWH
20    %HFDXVH , VHQW WKHP VRPHWKLQJ         20   GHWHFWLYH LQ :DVKLQJWRQ '& LV 
21    KHUH V D JX\ LQ 'DOODV ZKR GRHVQ W      21   WR  DQ KRXU , P QRW JRQQD
22    NQRZ WKHP DW DOO , VHQW WKHP           22   SD\ WKDW PXFK 6R , NHSW ORRNLQJ
23    VRPHWKLQJ , QHYHU KHDUG  ,           23   , ZDV KRSLQJ WR ILQG OLNH VRPH
24    GLGQ W KHDU DQRWKHU ZRUG IURP           24   SULYDWH GHWHFWLYH OLNH \RX NQRZ




                                                             5 (Pages 14 to 17)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 30 of 56

                                 Page 18                                      Page 20
 1    ZKR V MXVW NLQG RI UHWLUHG ZDQWHG    1   OLWWOH SUREOHP ZLWK WHOOLQJ WKH
 2    WR GR VRPHWKLQJ IRU IUHH $QG         2   WUXWK DERXW D IHZ WKLQJV %XW ,
 3    WKHQ VRPHRQH UHFRPPHQGHG D JX\ ZKR    3   WKLQN 5RG GLG D  D ILQH MRE
 4    DSSHDUHG RQ )R[  VHHPHG OLNH D      4   $QG KH V D UHDOO\ QLFH JX\ (YHQ
 5    QLFH JX\  QDPHG 5RG :KHHOHU        5   WR WKLV GD\ KH V  KH V D JX\
 6        $QG WKURXJK D VHULHV RI           6   , G JUDE D EHHU ZLWK DQG KDYH D 
 7    FRPPXQLFDWLRQV , JRW ZLWK 5RG       7   \RX NQRZ JR WR D JDPH ZLWK +H V
 8    LQWURGXFHG 5RG WR WKH 5LFK IDPLO\    8   D UHDOO\ QLFH JX\
 9    0U DQG 0UV 5LFK DQG $DURQ WKH      9        &$66$1'5$ )$,5%$1.6
10    EURWKHU RND\ RI 6HWK 5LFK          10   5HDOO\" $IWHU DOO WKLV
11    LQWHUYLHZHG KLP RYHU D GD\        11        (' %872:6.< <RX NQRZ ZKDW"
12    SHULRG 7KH\ FDPH WR DQ              12   <HDK ,  KH UHDOO\ LV D JRRG 
13    DJUHHPHQW $QG WKH DJUHHPHQW ZDV     13   KH V D QLFH JX\ +H V GRQH VRPH
14    WKDW 5RG ZDV KLUHG  DQG KH KDG     14   VFKPXFN\ WKLQJV EXW KH  EXW
15    FHUWDLQ FRQWLQJHQFLHV 5RG GLG ,    15   KH V D QLFH JX\
16    QHYHU VDZ WKH FRQWUDFW              16        &$66$1'5$ )$,5%$1.6 6XUH
17        5RG KDG VHQW WKHP D FRQWUDFW     17        (' %872:6.< %XW WKH  EXW
18    WR EHJLQ ZLWK DQG 0U DQG           18   WKH SRLQW RI WKLV ZKROH WKLQJ LV
19    0UV 5LFK FUHDWHG D QHZ FRQWUDFW     19   LV WKDW HYHU\ HIIRUW HYHU\ PRYH
20    DORQJ ZLWK $DURQ 'LGQ W NQRZ        20   PDGH ZDV WR KHOS WKH 5LFK IDPLO\
21    ZKDW LW VDLG 2ND\" , GLG JHW        21   ILQG RXW ZKR PXUGHUHG WKHLU VRQ
22    VHQW LW ODWHU RQ EXW , ZDVQ W D     22        &$66$1'5$ )$,5%$1.6 5LJKW
23    SDUW\ WR LW $OO LW VDLG LQ WKHUH    23        (' %872:6.< $IWHU ,
24    ZDV D WKLUG SDUW\ QDPHG (G           24   DJUHHG &DVVDQGUD WR SD\ WKH
                                 Page 19                                      Page 21
 1    %XWRZVN\ ZLOO SD\ WKH ELOO           1   ELOO ,  WKH RQO\ WLPHV WKDW ,
 2        $QG \RX NQRZ ZKDW" , ZLOO         2   ZRXOG UHDOO\ JHW LQYROYHG IRU WKH
 3    SD\ WKH ELOO $OO ULJKW" , VDLG       3   PRVW SDUW LV , ZRXOG FDOO 5RG XS
 4    , ZRXOG GR LW DQG , ZRXOG GR LW     4   DQG WDON ZLWK 5RG WZR UHDVRQV +H
 5    $QG , LQLWLDWHG  , VWDUWHG RII      5   ZDV WU\LQJ WR ILQG D MRE DQG NHSW
 6    E\ JLYLQJ 5RG :KHHOHU  +H      6   DVNLQJ PH WR JHW KLP D MRE DW WKH
 7    ZDV \RX NQRZ LQ VRPH ILQDQFLDO     7   :KLWH +RXVH +H VDLG &DQ \RX JHW
 8    \RX NQRZ  \RX NQRZ FRQGLWLRQ       8   PH D MRE DW WKH 6WDWH 'HSDUWPHQW"
 9    ZKHUH KH QHHGHG VRPH PRQH\           9   1RW 6WDWH 'HSDUWPHQW ([FXVH PH
10        5RG  DQG , GR ZDQW WR WDNH     10   7KH 'HSDUWPHQW RI 7UHDVXU\ 
11    D PRPHQW  GLG D YHU\ JRRG MRE RI   11   -XVWLFH 'HSDUWPHQW ([FXVH PH
12    GRLQJ LQYHVWLJDWLRQ , PHDQ ,       12   7KH -XVWLFH 'HSDUWPHQW $OWKRXJK
13    GRQ W NQRZ ZKDW D EDG MRE ORRNV      13   5RG ZRXOG KDYH WDNHQ D MRE MXVW
14    OLNH , GRQ W NQRZ ZKDW D JRRG       14   DERXW DQ\ZKHUH 2ND\"
15    MRE                                15        $QG \RX NQRZ ZKDW" , P
16        &$66$1'5$ )$,5%$1.6 , UHDG      16   WU\LQJ WR KHOS KLP RXW ,
17    KLV QRWHV DQG WKH\ UH IDQWDVWLF     17   DFWXDOO\ WULHG KHOSLQJ KLP EXLOG D
18        (' %872:6.< , PHDQ ,  ,      18   EXVLQHVV E\ WDONLQJ WR KLP DERXW
19    WKLQN WKH JX\ GLG D UHDOO\ JRRG      19   KRZ KH FRXOG GR LQYHVWLJDWLRQV IRU
20    MRE                                 20   YHQWXUH FDSLWDO ILUPV 2ND\" $QG
21        &$66$1'5$ )$,5%$1.6 <HDK       21   ZKHQ WKH\ PDNH LQYHVWPHQWV LQ
22        (' %872:6.< %XW  EXW          22   FRPSDQLHV WKH\ QHHG UHDOO\ JRRG
23    WKHQ WRZDUGV WKH HQG ZKLFK , P      23   LQYHVWLJDWRUV
24    VXUH ZH OO JHW WR 5RG MXVW KDG D    24        6R , PDGH LQWURGXFWLRQV DQG




                                                          6 (Pages 18 to 21)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 31 of 56

                                   Page 22                                   Page 24
 1    JDYH KLP D OLVW RI  YHQWXUH       1   1RZ , WKLQN KH KDV D SRGFDVW RU
 2    FDSLWDO ILUPV , P KHOSLQJ WKH          2   VRPH VKRZ 
 3    JX\                                    3       &$66$1'5$ )$,5%$1.6 :HOO
 4        &$66$1'5$ )$,5%$1.6 5LJKW         4   %XUNPDQ MXVW JRW DVVDXOWHG D
 5        (' %872:6.< 2ND\"                  5   FRXSOH RI GD\V DJR IRU WKH VHFRQG
 6        &$66$1'5$ )$,5%$1.6 6R GLG         6   WLPH ZKLOH KH ZDV WU\LQJ WR JHW
 7    \RX NHHS LQ WRXFK ZLWK WKH 5LFK         7   VRXUFH ILOHV +H V 
 8    IDPLO\ GXULQJ WKLV"                     8       (' %872:6.< 2K
 9        (' %872:6.< <HV 6R 0U            9       &$66$1'5$ )$,5%$1.6 
10    DQG 0UV 5LFK  YHU\ QLFH SHRSOH     10   DFWXDOO\ D OREE\LVW ZKR SXW XS D
11    $QG WKH\ UH WU\LQJ WR ILQG RXW        11   UHZDUG IRU LQIRUPDWLRQ UHJDUGLQJ
12    \RX NQRZ ZKR PXUGHUHG WKHLU VRQ      12   WKH FDVH
13    $W WKH VDPH WLPH WKH\ KDG D FRXSOH     13       (' %872:6.< 2ND\ $QG 
14    RI FKDUDFWHUV LQ WKHLU OLIH 1RZ      14   DQG ,  , GRQ W NQRZ DQ\WKLQJ
15    %UDG %DXPDQ DQG WKH IDPLO\ KDYH        15   DERXW WKDW %XW KH DVNHG PH  ,
16    EHFRPH FORVH 2ND\"                    16   JXHVV , VKRXOG FKHFN RXW %UDG
17        &$66$1'5$ )$,5%$1.6 5LJKW        17   %DXPDQ %XW 
18        (' %872:6.< %UDG %DXPDQ LV        18       &$66$1'5$ )$,5%$1.6
19    QRW RQH RI P\ IDYRULWH SHRSOH         19   %XUNPDQ <HDK
20        &$66$1'5$ )$,5%$1.6 &DQ           20       (' %872:6.< <HDK %XW
21    \RX H[SODLQ ZKR %UDG %DXPDQ LV       21   PD\EH %DXPDQ DQG %XUNPDQ NQRZ HDFK
22        (' %872:6.< <HDK                 22   RWKHU , KDG QR LGHD ZKR WKHVH
23        &$66$1'5$ )$,5%$1.6             23   FKDUDFWHUV DUH 2ND\"
24    MXVW IRU DQ\ERG\ ZDWFKLQJ              24       &$66$1'5$ )$,5%$1.6 5LJKW
                                   Page 23                                   Page 25
 1     LQGLVFHUQLEOH                         1        (' %872:6.< $OO , NQRZ LV
 2         (' %872:6.< 6XUH %UDG            2   WKDW 0U 5LFK DQG , GHYHORSHG D
 3    %DXPDQ ZRUNV IRU D FRPSDQ\ FDOOHG       3   UHODWLRQVKLS , GRQDWHG VRPH
 4    WKH 3RVW  3RVWKHULDPXV                4   PRQH\ WR VRPH FKDULW\ WKDW KH
 5    >SKRQHWLF@ *URXS 6RPHWKLQJ           5   ZDQWHG PH WR SXW PRQH\ WRZDUGV
 6    VRPH QDPH OLNH WKDW                    6   EHFDXVH 6HWK UHDOO\ OLNHG FDPSV 
 7         &$66$1'5$ )$,5%$1.6 ,             7   VXPPHU FDPSV DQG WKH\ ZHUH QDPLQJ
 8    GRQ W KDYH LW ZULWWHQ LQ IURQW RI       8   VRPHWKLQJ IRU KLV VRQ
 9    PH                                     9        $QG , ZRXOG FDOO IURP WLPH
10         (' %872:6.< <HDK ,  ,         10   WR WLPH EHFDXVH , GLG DVN 5RG +RZ
11    MXVW GRQ W UHPHPEHU WKH QDPH RI        11   PXFK DUH \RX FKDUJLQJ DQ KRXU" +H
12    LW %XW LW V LQ :DVKLQJWRQ DQG KH      12   ZRXOG QHYHU WHOO PH $QG ORRN
13    LV D FULVLV PDQDJHPHQW SXEOLF          13   LI VRPHRQH V FKDUJLQJ SHU KRXU
14    UHODWLRQ SHUVRQ IRU WKH '1& $QG       14   \RX NLQG RI ZDQW WR NQRZ ZKHQ
15    , UHPHPEHU 0U 5LFK VD\LQJ WR PH      15   WKH\ UH DUH ZRUNLQJ $OO ULJKW"
16    :KR LV WKLV JX\" +H VKRZHG XS RQH      16        ,W V OLNH D ODZ\HU , FDQ W
17    GD\ DQG VDLG KH ZDV DVVLJQHG WR PH     17   VWDQG OHJDO ELOOV $QG WKH\ OO
18    E\ WKH '1&                            18   VD\ 2K \HDK , KDG WR GR
19         1RZ ZK\ ZRXOG WKH '1&            19   UHVHDUFK
20    DVVLJQ VRPHERG\" , KDYH QR LGHD       20        , P OLNH :HOO \RX UH D
21         $QG WKHUH ZDV DQRWKHU JX\         21   ODZ\HU <RX VKRXOG DOUHDG\ NQRZ
22    QDPHG %XUNPDQ ZKR ZDV SXWWLQJ XS       22   WKLV VWXII
23    VRPH PRQH\ DQG 0U 5LFK DVNHG PH      23        &$66$1'5$ )$,5%$1.6 5LJKW"
24    DVN KLP WR JR DZD\ $OO ULJKW"         24        (' %872:6.< 7KLV LV WKH




                                                           7 (Pages 22 to 25)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 32 of 56

                                   Page 26                                   Page 28
 1    ZD\ , WKLQN %XW , DOZD\V ZDQW WR       1       (' %872:6.< %HFDXVH 
 2    NQRZ LI , P EHLQJ FKDUJHG  LI         2       &$66$1'5$ )$,5%$1.6 'LG
 3    , P EHLQJ FKDUJHG RQ DQ KRXUO\          3   WKH\ HYHU VD\ RU
 4    EDVLV &DVVDQGUD , DEVROXWHO\          4       (' %872:6.< :HOO \HV :H
 5    ZDQW WR NQRZ ZKDW , P EHLQJ             5   WDONHG DERXW LW 7KH\ GRQ W ZDQW
 6    FKDUJHG 6R , ZRXOG FDOO 5RG IURP       6   WKHLU VRQ V QDPH WR EH DVVRFLDWHG
 7    WLPH WR WLPH RQ WKDW                   7   ZLWK EHLQJ WKH SHRSOH
 8         1RZ WKHUH ZHUH VRPH RWKHU         8   UHVSRQVLEOH  RU WKH SHUVRQ
 9    OLWWOH WKLQJV , JRW LQYROYHG ZLWK       9   UHVSRQVLEOH IRU JHWWLQJ 'RQDOG
10    EHFDXVH 5RG KDG PHW 0DOLD              10   7UXPS HOHFWHG ,Q DGGLWLRQ  ,
11    =LPPHUPDQ +H ZDV LQWURGXFHG WR        11   ZDV QRW WROG WKLV , ZDV WROG
12    0DOLD =LPPHUPDQ QRW E\ PH EXW E\       12   ZKDW , MXVW VDLG WR \RX E\
13    $GDP +RXVOH\ DW )R[ 1HZV              13   0U 5LFK
14         7KHUH V D PLV  WKHUH V D        14       %XW ZKDW , ZDV QRW WROG
15    VWRU\ RXW WKHUH WKDW VRPHKRZ ,         15   ZKLFK , VXUPLVHG LV WKDW PD\EH
16    FRRUGLQDWHG 5RG :KHHOHU ZLWK           16   WKH\ UH D OLWWOH DIUDLG WKDW LI
17    0DOLD $QG WKDW V QRW WUXH $GDP       17   6HWK ZDV PXUGHUHG DQG LI 6HWK V
18    +RXVOH\ ZKR V D YHWHUDQ DW )R[        18   PXUGHU ZDV UHODWHG WR KLP
19    1HZV DQG D IULHQG RI PLQH DQG 5RG     19   GRZQORDGLQJ WKH HPDLOV IURP WKH
20    :KHHOHU KDYH NQRZQ HDFK RWKHU IRU      20   '1& VHUYHU RQ D  :HVWHUQ
21    PDQ\ PDQ\ \HDUV $QG 5RG SXW        21   'LJLWDO KDUG GULYH  RND\
22    RU H[FXVH PH $GDP SXW 5RG ZLWK        22       &$66$1'5$ )$,5%$1.6 ,W
23    0DOLD EHFDXVH 0DOLD KDG EHHQ           23   ZDV"
24    ORRNLQJ LQWR WKH 6HWK 5LFK VWRU\       24       (' %872:6.< <HV ,I WKDW
                                   Page 27                                   Page 29
 1    WR ZULWH RQ LW                         1   KDSSHQHG  DQG KH SXW LW LQ
 2        &$66$1'5$ )$,5%$1.6 2ND\          2   'URSER[ E\ WKH ZD\  WKDW PD\EH
 3    6R EHIRUH ZH MXPS LQWR WKH )R[          3   $DURQ V OLIH LV DW ULVN EHFDXVH RI
 4    1HZV VWRU\ D ODZ\HU IURP &KLFDJR       4   WKH UHODWLRQVKLS EHWZHHQ ZKDW WKH\
 5    ZKR V QRZ UHSUHVHQWLQJ WKH 6HWK         5   GLG WRJHWKHU , GRQ W HYHQ NQRZ
 6    5LFK IDPLO\ DFWXDOO\ VHQW D OHWWHU      6   ZKDW WKH\ GLG WRJHWKHU , P QRW D
 7    GHPDQGLQJ D UHWUDFWLRQ IURP 7KH         7   FRPSXWHU SHUVRQ
 8    *DWHZD\ 3XQGLW ZKHQ ZH UHSRUWHG RQ      8        &$66$1'5$ )$,5%$1.6 7KH 
 9    \RXU FRQYHUVDWLRQ WKDW \RX VDLG         9   WKH :LNL/HDNV HPDLOV FDPH RXW 
10    \RX KDG ZLWK 0U 5LFK +H VDLG         10   GD\V DIWHU KLV PXUGHU 'R \RX
11    WKDW LW ZDV IDOVH UHFNOHVV DQG       11   NQRZ ZKDW KDSSHQHG ZLWK WKLV
12    GHIDPDWRU\ WR VD\ WKDW 6HWK RU         12    
13    $DURQ ZHUH HYHU LQYROYHG ZLWK          13        (' %872:6.< 1R , GRQ W
14    :LNL/HDNV                             14   NQRZ
15        'R \RX  ZK\ GR \RX WKLQN         15        &$66$1'5$ )$,5%$1.6 2ND\
16    WKDW KH  KH V GHQ\LQJ LW VR          16        (' %872:6.< 1R $QG
17    VWURQJO\"                              17   DJDLQ UHPHPEHU , GRQ W UHDOO\
18        (' %872:6.< :HOO RQH RI          18   KDYH  , YH QHYHU KDG OLNH DQ
19    WKH WKLQJV  ZK\  ZK\ GR ,          19   LQWHUHVW LQ LW , P D PRQH\
20    EHOLHYH WKDW WKH 5LFK IDPLO\ LV        20   PDQDJHU  RND\"  ZKR MXVW NLQG
21    GHQ\LQJ WKDW WKHLU VRQV ZHUH           21   RI IRXQG KLV ZD\ LQWR WKLV E\
22    LQYROYHG ZLWK WKH HPDLOV DQG          22   EHLQJ TXLWH IUDQNO\ D QLFH JX\
23    :LNL/HDNV DQG VR RQ"                   23   7KHVH ODZVXLWV ZKLFK ZH OO JHW
24        &$66$1'5$ )$,5%$1.6 <HV          24   WR WULHG WR SDLQW D UHDOO\




                                                           8 (Pages 26 to 29)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 33 of 56

                                   Page 30                                   Page 32
 1    VWUDQJH VWRU\ $QG LI DQ\ERG\           1   QHYHU VDLG KH DFWXDOO\ W\SHG WKHP
 2    HYHU WRRN WKH WLPH WR OLVWHQ WR         2   KLPVHOI
 3    ZKDW WKHVH ODZVXLWV VDLG DQG            3        &$66$1'5$ )$,5%$1.6 5LJKW
 4    EHOLHYH WKLV VWXII WKH\ YH JRW WR      4        (' %872:6.< +H ZURWH WKHP
 5    JR RQ VRPH NLQG RI PHGLFDWLRQ          5   DQG VDLG WKHP RQ WHOHYLVLRQ $QG
 6        &$66$1'5$ )$,5%$1.6 5LJKW         6   DQ\ERG\ ZKR ZDQWV WR ORRN DW WKHVH
 7        (' %872:6.< 7KHVH  WKHVH         7   VXLWV DQG UHDOO\ ORRN LQWR WKH
 8    ODZVXLWV DUH ULGLFXORXV                8   NLQG RI QRQVHQVH WKDW ZHUH EHLQJ
 9        &$66$1'5$ )$,5%$1.6 6R LQ          9   IHG WKURXJK WKHVH ODZVXLWV  UHDG
10    0DOLD =LPPHUPDQ V UHSRUW ZKLFK LV     10   LW , PHDQ KHUH , DP EHLQJ
11    QRZ WKH  WKH FHQWHU RI DQRWKHU       11   VXHG  , P WDONLQJ WR \RX $Q\
12    ODZVXLW                              12   ODZ\HU V JRLQJ 2K P\ *RG ,
13        (' %872:6.< 8PKP                13   FDQ W EHOLHYH KH V WDONLQJ RQ
14        &$66$1'5$ )$,5%$1.6  VKH        14   FDPHUD DERXW WKLV
15    VDLG WKDW WKHUH  VKH FLWHG D         15        &$66$1'5$ )$,5%$1.6 5LJKW
16    VHFRQG VRXUFH WKDW ZDV D IHGHUDO       16        (' %872:6.< 5LJKW" 7KH
17    LQYHVWLJDWRU DQG GLGQ W FODLP WKDW     17   WUXWK LV UHDOO\ VLPSOH , P QRW
18    KHU HQWLUH UHSRUWLQJ ZDV EDVHG RQ      18   DIUDLG DERXW WKH WUXWK 7KH WUXWK
19    :KHHOHU 'R \RX NQRZ DQ\WKLQJ          19   LV ZKDW , P WHOOLQJ \RX 7KH JX\
20    DERXW WKH VHFRQG VRXUFH DQG GR \RX     20   W\SHG WKH TXRWHV 2ND\"
21    WKLQN WKDW LW LV IDLU IRU )R[ 1HZV     21        &$66$1'5$ )$,5%$1.6 'R \RX
22    WR SXOO KHU UHSRUWLQJ ZKHQ VKH KDG     22   NQRZ DQ\WKLQJ DERXW WKH VHFRQG
23    PXOWLSOH VRXUFHV FRQILUPLQJ WKH        23   VRXUFH WKDW \RX FDQ VD\ RU QR"
24    VDPH IDFW"                             24        (' %872:6.< <RX G KDYH WR
                                   Page 31                                   Page 33
 1         (' %872:6.< 6R OHW PH           1   WDON WR 0DOLD =LPPHUPDQ DERXW KHU
 2    OHW PH WHOO \RX  OHW PH DQVZHU        2   VRXUFHV
 3    WKDW TXHVWLRQ WKLV ZD\ 5RG             3       &$66$1'5$ )$,5%$1.6 2ND\
 4    :KHHOHU UHDG WKH VWRU\ DQG VDZ          4   6R 
 5    WKLV TXRWH , VDZ WKH HPDLOV          5       (' %872:6.< %XW , ZDQW WR
 6    EHWZHHQ 6HWK 5LFK DQG                   6   PDNH VXUH , JRW WKLV SRLQW DFURVV
 7    :LNL/HDNV  RU VRPHWKLQJ DORQJ        7   5RG :KHHOHU VDLG WKH TXRWHV WKDW
 8    WKRVH OLQHV  VDLG D IHGHUDO          8   KH VDLG KH GLGQ W VD\ 
 9    LQYHVWLJDWRU                          9       &$66$1'5$ )$,5%$1.6 $OO RI
10         5RG :KHHOHU  KH WROG PH         10   ZKLFK DUH RQOLQH
11    WKLV RQ WKH SKRQH  KH VDLG (G      11       (' %872:6.<  EHIRUH WKH
12    , EOHZ LW , WKRXJKW WKDW ZDV          12   DUWLFOH ZHQW RXW +H VDLG LW WKH
13    UHIHUHQFLQJ PH                        13   QLJKW EHIRUH +H VDLG LW GD\V
14         +H WKRXJKW WKDW TXRWH ZDV         14   ODWHU +H ZURWH WKH DFWXDO TXRWHV
15    DWWULEXWHG WR KLP $QG KH KDG          15   WKDW KH VDLG ZHUH QRW KLV TXRWHV
16    JRQH RQ &11 DQG VDLG )R[              16       &$66$1'5$ )$,5%$1.6 5LJKW
17    PLVTXRWHG PH                          17       (' %872:6.< $QG WKHQ KH
18         )R[ GLGQ W PLVTXRWH KLP +H       18   EULQJV D ODZVXLW VD\LQJ KH ZDV
19    MXVW UHDG LW ZURQJ +H WKRXJKW KH      19   GHIDPHG
20    ZDV WKH IHGHUDO LQYHVWLJDWRU VKH       20       &$66$1'5$ )$,5%$1.6 $QG ,
21    ZDV UHIHUHQFLQJ +H VFUHZHG XS        21   DFWXDOO\ KDYH D ORW RI WKHVH WH[W
22    :H DOO VFUHZ XS 5RG :KHHOHU           22   PHVVDJH H[FKDQJHV DQG HPDLO
23    VFUHZHG XS 7KH TXRWHV WKDW DUH        23   H[FKDQJHV DQG , ZLOO LQFOXGH WKHP
24    LQ WKHVH ODZVXLWV WKDW KH VD\V KH      24   LQ WKH UHSRUW WKDW JRHV RQ ZLWK




                                                           9 (Pages 30 to 33)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 34 of 56

                                 Page 34                                   Page 36
 1    WKLV                                 1   %HFDXVH , YH  , SHUVRQDOO\ UHDG
 2        (' %872:6.< 3OHDVH GR ,         2   WKRVH WH[W PHVVDJH H[FKDQJHV DQG
 3    PHDQ WKLV LV KRZ LQVDQH WKLV         3   VKH VHQW KLP D GUDIW
 4    WKLQJ LV                             4       (' %872:6.< 7KDW V ULJKW
 5        &$66$1'5$ )$,5%$1.6              5       &$66$1'5$ )$,5%$1.6 6KH
 6    %HFDXVH WKH\ DUH UHDOO\  UHDOO\     6   VHQW KLP D IXOO GUDIW RI ZKDW
 7    OHJLWLPDWHO\ ZRUGIRUZRUG DQG      7   XOWLPDWHO\ ZDV SXEOLVKHG DQG VDLG
 8        (' %872:6.< 5LJKW               8   ,V WKLV FRUUHFW" ,V WKHUH
 9        &$66$1'5$ )$,5%$1.6  DQG       9   DQ\WKLQJ WKDW LV ZURQJ"
10    QRZ 0DOLD =LPPHUPDQ KDV KDG KHU      10       (' %872:6.< 7KDW V ULJKW
11    UHSRUW \DQNHG DQG KDV EHHQ VPHDUHG   11       &$66$1'5$ )$,5%$1.6 $QG KH
12    DOO RYHU WKH PHGLD                 12   VDLG 1R $QG E\ WKH ZD\ FDQ
13        (' %872:6.< <XS                13   \RX SOHDVH DGG WKDW ,  \RX
14        &$66$1'5$ )$,5%$1.6           14   NQRZ 
15    VD\LQJ WKDW VKH PDGH XS WKH VWRU\    15       (' %872:6.< %HOLHYH WKDW
16    DQG \RX NQRZ HYHU\ OLEHUDO PHGLD   16   WKH HPDLOV OLH RQ D VHUYHU
17    RXWOHW KDV XVHG WKLV WR  KDV       17   VRPHZKHUH 
18    XVHG )R[ V UHWUDFWLRQ DV D ZD\ WR    18       &$66$1'5$ )$,5%$1.6 ,
19    DWWDFN DQ\ PHGLD WKDW UHSRUWV RQ     19   DFWXDOO\ 
20    6HWK 5LFK                           20       (' %872:6.<  LQ
21        (' %872:6.< <HDK               21   EODKEODK LQ WKH )%,
22        &$66$1'5$ )$,5%$1.6 %XW         22       &$66$1'5$ )$,5%$1.6 <HDK
23    )R[ 1HZV SUREDEO\ VKRXOGQ W KDYH     23       (' %872:6.< 6R 5RG
24    HYHQ SXOOHG WKDW UHSRUW EHFDXVH      24   :KHHOHU  DOO WKRVH WKLQJV 
                                 Page 35                                   Page 37
 1    HYHU\WKLQJ WKDW VKH TXRWHG :KHHOHU    1   DQ\ERG\ ZKR WDNHV WKH WLPH WR ORRN
 2    VD\LQJ LV UHFRUGHG                   2   DW LW FDQ VHH 
 3        (' %872:6.< <RX NQRZ ZKDW"       3        &$66$1'5$ )$,5%$1.6 , KDYH
 4    <RX NQRZ ZKDW LW LV" , JRWWD WHOO     4   LW ULJKW KHUH +H VDLG 
 5    \RX &DVVDQGUD <RXU LQGXVWU\ LV      5        (' %872:6.< 2ND\
 6    UHDOO\ WRXJK 5HSRUWLQJ LV KDUG      6        &$66$1'5$ )$,5%$1.6 
 7    %XW WKHUH VKRXOG EH  , P JRQQD      7   0DOLD \RX FDQ DGG WKDW , GR
 8    XVH EURWKHUKRRG VLVWHUKRRG         8   VWURQJO\ EHOLHYH WKDW WKH DQVZHU
 9    WKHUH VKRXOG EH VRPH VRUW RI D        9   DV WR ZKR PXUGHUHG 6HWK VLWV RQ
10    FROODERUDWLRQ EHWZHHQ DOO SHRSOH     10   KLV  VLWV RQ KLV FRPSXWHU RQ D
11    LQ WKH PHGLD $QG UHDOO\ ORRN DW     11   VKHOI DW WKH '& SROLFH RU )%,
12    ZKDW KDSSHQHG WR 0DOLD =LPPHUPDQ    12   KHDGTXDUWHUV H[FODPDWLRQ SRLQW
13        0DOLD =LPPHUPDQ LV RQH RI        13        $QG VKH VDLG 2ND\ , OO
14    WKH KDUGHVW ZRUNLQJ PRVW KRQHVW     14   DGG LW
15    UHSRUWHUV $V D PDWWHU RI IDFW      15        (' %872:6.< $QG \RX FDQ JR
16    VKH ZRXOGQ W JR ZLWK WKH VWRU\     16   WR 'HEXQNLQJ5RG:KHHOHUV&ODLPVFRP
17    VKH KDG WKH VWRU\ IRU D PRQWK DQG    17   2U DFWXDOO\ \RX NQRZ ZKDW \RX
18    D KDOI DQG KHOG RQ WR LW XQWLO VKH   18   VKRXOG GR" 7DNH WKRVH IURP
19    JRW KHU VHFRQG $QG VKH ZRXOGQ W     19   'HEXQNLQJ5RG:KHHOHUV&ODLPV LI \RX
20    JR ZLWK DQ\ RI 5RG :KHHOHU V         20   FDQ JHW DKROG RI WKHP DQG SXW
21    TXRWHV XQWLO KH FRQILUPHG WKHP       21   WKHP XS RQ \RXU VLWH
22    RYHU DQG RYHU DQG RYHU DJDLQ        22        &$66$1'5$ )$,5%$1.6 <HDK
23    2ND\"                                23   , KDYH DOO RI WKDW
24        &$66$1'5$ )$,5%$1.6 5LJKW      24        (' %872:6.< 3HRSOH GRQ W




                                                        10 (Pages 34 to 37)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 35 of 56

                                 Page 38                                      Page 40
 1    XQGHUVWDQG WKDW 0DOLD =LPPHUPDQ       1   VWDUW D \RX NQRZ SXW WKH VWRU\
 2    GLG JUHDW ZRUN                       2   EDFN XS
 3         &$66$1'5$ )$,5%$1.6 5LJKW      3       &$66$1'5$ )$,5%$1.6 ,
 4         (' %872:6.< 6KH V D JUHDW       4   DFWXDOO\  , ZURWH DQ DUWLFOH
 5    SHUVRQ 6KH GLGQ W GR DQ\WKLQJ        5   GHPDQGLQJ WKDW WKH\ SXW WKH VWRU\
 6    ZURQJ                                6   EDFN XS EHIRUH
 7        &$66$1'5$ )$,5%$1.6 6KH V        7       (' %872:6.< :HOO LW V 
 8    JRLQJ WKURXJK SUHWW\ PXFK ZKDW        8   WKH VWRU\ VKRXOG EH SXW EDFN XS
 9    -XOLDQ $VVDQJH LV JRLQJ WKURXJK      9   EHFDXVH QRERG\ NQRZV WKLV  , 
10    <RX NQRZ WKHUH LV D YHU\            10   , GRQ W NQRZ DQ\WKLQJ ZURQJ ZLWK
11    WLJKWNQLW JURXS LQ WKH PHGLD        11   WKDW VWRU\
12    DQG  DPRQJVW MRXUQDOLVWV EXW      12       6R RQFH WKDW VWRU\ FDPH RXW
13    RQFH \RX UH H[FOXGHG IURP LW LI     13   HYHU\  \RX NQRZ HYHU\ERG\ MXVW
14    \RX UH QRW WHOOLQJ WKH ULJKW         14   ZHQW 2K WKH VWRU\ V GLVFUHGLWHG
15    QDUUDWLYH WKHQ \RX UH RQ WKH RXWV   15   0DOLD =LPPHUPDQ WKLV WKDW 0DOLD
16    DQG WKH\ UH QRW                    16   WKHQ \RX NQRZ ZDV  \RX NQRZ
17         (' %872:6.< <HDK              17   KHUH VKH LV SXW RQ KROG RU QRW
18        &$66$1'5$ )$,5%$1.6           18   DEOH WR ZRUN DQG QRW DEOH WR ZULWH
19    GHIHQGLQJ \RXU IUHH SUHVV           19   VWRULHV :KDW GLG VKH GR ZURQJ
20         (' %872:6.< %XW , FDQ W        20       &$66$1'5$ )$,5%$1.6 5LJKW
21    OHW \RX  , FDQ                   21       (' %872:6.< 5LJKW" $QG 
22        &$66$1'5$ )$,5%$1.6 , P         22   VR SOHDVH FDUU\ RQ
23    VRUU\                               23       &$66$1'5$ )$,5%$1.6 6R 
24         (' %872:6.< , GRQ W NQRZ       24   QRZ DIWHU WKH VWRU\ ZDV UHWUDFWHG
                                 Page 39                                      Page 41
 1    LI 0DOLD ZRXOG OLNH WR EH           1   DQG HYHU\ERG\ ZDV IRUFHG WR  WR
 2        &$66$1'5$ )$,5%$1.6 , P          2   DSRORJL]H HYHQ WKRXJK LW ZDVQ W
 3    UDQWLQJ ULJKW QRZ EXW              3   UHDOO\ FOHDU ZKDW ZDV DFWXDOO\
 4        (' %872:6.< <HDK /HW V          4   ZURQJ DQG LW ZDV WKLV ELJ PHVV
 5    MXVW SXW WKDW DVLGH 0DOLD DQG        5   :KHHOHU DFWXDOO\ MRLQHG D FODVV
 6    -XOLDQ $VVDQJH                       6   DFWLRQ ODZVXLW DJDLQVW )R[ DQG
 7        &$66$1'5$ )$,5%$1.6            7   DJDLQVW \RX &DQ \RX H[SODLQ D
 8    , P  , P MXVW WU\LQJ WR VD\         8   OLWWOH ELW DERXW ZK\"
 9    WKDW  WKDW WKHUH LV  WKHUH LV     9        (' %872:6.< <HDK 6R 
10    FDPDUDGHULH LQ WKH PHGLD %XW LI     10   VR WKLV LV  WKLV LV OLNH JHWV
11    \RX UH QRW WHOOLQJ WKH VWRU\ WKDW    11   LQWR WKDW  \RX NQRZ LI ZH FDQ
12    WKH\ ZDQW WKHQ \RXU               12   DGG PXVLF OLNH GRGRGRGR /LNH
13        (' %872:6.< 7KDW V ULJKW       13   WKLV LV ZKHQ WKLQJV MXVW JHW PRUH
14        &$66$1'5$ )$,5%$1.6           14   EL]DUUH
15    \RXU IUHHGRP RI SUHVV DQG \RXU       15        6R 5RG :KHHOHU KDG FDOOHG PH
16    IUHHGRP RI VSHHFK GRHVQ W PDWWHU     16   EHFDXVH KH ZDQWHG WR VXH D ODG\
17    DQ\PRUH                             17   QDPHG 0DULQD 0DUUDFR ZKLFK ZH
18        (' %872:6.< <HDK $QG           18   KDYHQ W WDONHG DERXW %XW 0DULQD
19    0DOLD =LPPHUPDQ KHU VWRU\  , GR   19   0DUUDFR KDG WDNHQ 0DOLD V VWRU\
20    QRW NQRZ ZK\ WKDW VWRU\ ZDV WDNHQ    20   DQG  DQG KDG SURPLVHG 5RG
21    GRZQ $QG ZKHQ LW ZDV WDNHQ GRZQ     21   DSSDUHQWO\  WKLV LV ZKDW 5RG KDG
22    DIWHU WKH\ ILJXUHG RXW ZKDW 5RG      22   VDLG  WKDW VKH ZRXOGQ W XVH WKH
23    :KHHOHU KDG PHVVHG XS WKDW VWRU\    23   VWRU\ DQG ZRXOGQ W GR DQ\WKLQJ
24    VKRXOG EH UHSRVWHG <RX VKRXOG       24   ZLWK WKH VWRU\ H[FHSW WHDVH LW




                                                         11 (Pages 38 to 41)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 36 of 56

                                    Page 42                                      Page 44
 1    2ND\"                                    1   WKRXJKW WKLV ZDV D FRPSOHWH MRNH
 2        &$66$1'5$ )$,5%$1.6 6KH             2       $QG WKHQ , IRXQG RXW ZKDW
 3    ZDV WKH ORFDO )R[                      3   ZDV KDSSHQLQJ 6R WKLV LV ZKDW
 4        (' %872:6.< /RFDO )R[              4   KDSSHQHG $QG WKLV LV DERXW WKH
 5    UHSRUWHU $QG KH DVNHG PH WR JHW         5   ODZVXLW $XJXVW VW $QG LW V
 6    KLP DQ DWWRUQH\ 6R , PDGH D             6   UHDOO\ LPSRUWDQW WR XQGHUVWDQG
 7    UHFRPPHQGDWLRQ IRU DQ DWWRUQH\          7   WKLV &DVVDQGUD
 8    $OO ULJKW" $QG  QRW WKDW ,             8       )R[ 1HZV ZDV WU\LQJ WR EX\
 9    VXSSRUWHG KLV FDVH EXW KH ZDV          9   6N\ 1HZV 6N\ 1HZV  ZKHQ \RX UH
10    +H\ GR \RX NQRZ DQ DWWRUQH\"           10   LQ (XURSH LW V  \RX NQRZ \RX
11        $QG , VDLG +HUH DUH D              11   VHH LW HYHU\ZKHUH DQG LW V D QHZV
12    FRXSOH RI QDPHV                        12   DJHQF\ , GRQ W NQRZ LI LW V D
13        $QG WKHQ DERXW WZR ZHHNV            13   FRQVHUYDWLYH QHZV DJHQF\ EXW LW V
14    ODWHU , FDOO KLP XS DQG , VD\          14   D QHZV DJHQF\ DQG \RX VHH LW D ORW
15    +H\ GLG \RX JHW DKROG RI RQH RI        15   RI WLPHV DOO RYHU (XURSH
16    WKRVH SHRSOH"                           16       &$66$1'5$ )$,5%$1.6 5LJKW
17        $QG KH VDLG (G , IRXQG PH         17       (' %872:6.< +DG ORWV RI
18    DQRWKHU ODZ\HU ZKR V JRQQD JLYH PH      18   XSVLGH SRWHQWLDO 2ND\" $QG )R[
19     PLOOLRQ                             19   KDG DOUHDG\ ERXJKW IURP ZKDW ,
20        $QG , VDLG 5RG ZK\ ZRXOG          20   XQGHUVWDQG  SHUFHQW RI WKH
21    DQ\RQH JLYH \RX  PLOOLRQ" ,           21   FRPSDQ\ DQG ZDQWHG WR EX\ WKH
22    PHDQ ZKDW LQ WKH ZRUOG GLG \RX GR      22   RWKHU  SHUFHQW EXW 3DUOLDPHQW
23    WR GHVHUYH  PLOOLRQ" )URP ZKR"        23   ZDV VWD\LQJ LQ WKH ZD\ RI WKLV
24        +H VD\V <RX OO VHH +H             24   RFFXUULQJ 6DLG <RX UH QRW JRQQD
                                    Page 43                                      Page 45
 1    VDLG <RX UH QRW JRQQD OLNH LW          1   EH DEOH WR EX\ WKLV XQWLO )R[
 2    EXW \RX OO VHH                          2   FOHDQV XS LWV DFW
 3         $QG , WKRXJKW 2ND\                3       :LJGRU KDG EHHQ JRLQJ RYHU
 4         1HYHU WDONHG WR 5RG :KHHOHU         4   WR (XURSH DQG WHOOLQJ SHRSOH 
 5    DJDLQ                                   5   DQ\ERG\ VKRXOG JR *RRJOH WKLV
 6         7KHQ LQ WKH PLGGOH RI -XQH ,        6   2ND\" <RX NQRZ \RX ZDQW WR
 7    JHW DQ HPDLO IURP D ODZ\HU QDPHG        7   TXHVWLRQ ZKDW V FRPLQJ RXW RI P\
 8    :LJGRU $W ILUVW , ZDV OLNH ,           8   PRXWK JR *RRJOH WKLV
 9    FDQ W  , ZDV OLNH :KR V WKLV"         9       :LJGRU ZDV JRLQJ RYHUVHDV
10    ,W VDLG :H DUH DVNLQJ \RX WR           10   DQG HQFRXUDJLQJ SHRSOH DW
11    UHWDLQ FRSLHV RI DOO RI \RXU            11   3DUOLDPHQW WR QRW VHOO WKH RWKHU
12    HPDLOV EHWZHHQ \RX DQG 6HDQ            12   UHPDLQLQJ SRUWLRQ WR )R[ EHFDXVH
13    6SLFHU 6WHYH %DQQRQ DQG WKH           13   RI WKHVH  EHFDXVH RI WKHLU
14    3UHVLGHQW RI WKH 8QLWHG 6WDWHV         14   LQGLVFUHWLRQV DQG ZKDW D EDG JURXS
15         $QG , ZURWH EDFN , VDLG          15   RI SHRSOH DW )R[
16    2ND\ 3OHDVH DVN 5RG :KHHOHU          16       /HW PH WHOO \RX )R[ 1HZV 
17    EHFDXVH LW VDLG LW ZDV D                17   DQG , ZDQW WR PDNH WKLV YHU\
18    SUHSDUDWLRQ RI D ODZVXLW 5RG            18   FOHDU  KDUG ZRUNLQJ JRRG
19    :KHHOHU DJDLQVW PH $QG , VDLG         19   SHRSOH 7KHLU VWRULHV DUH  \RX
20    :HOO \RX WHOO 5RG :KHHOHU WR NHHS      20   NQRZ WKH\ FDQ W JR ZLWK D VWRU\
21    DOO KLV EHWZHHQ KLP DQG 9ODGLPLU        21   XQOHVV LW V UHDOO\ UHDOO\ FKHFNHG
22    3XWLQ .LP -RQJ,O  , WKLQN           22   RXW $QG WKH\ YH JRW D JUHDW QHZV
23    WKDW V KRZ \RX VD\ KLV QDPH  DQG      23   DJHQF\ D JUHDW QHZV GHSDUWPHQW
24    %DUDFN 2EDPD , VDLG  , MXVW          24   DQG UHDOO\ JUHDW SHRSOH WKHUH




                                                            12 (Pages 42 to 45)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 37 of 56

                                 Page 46                                     Page 48
 1    $QG DERXW  SHUFHQW RI WKH           1   , KHDUG IURP VRPHRQH ZKR ZDV
 2    SHRSOH &DVVDQGUD WKDW ZRUN WKHUH    2   WKHUH ZDV <RX UH D WHUURULVW
 3    DUH 'HPRFUDWV 3HRSOH GRQ W           3   $QG KH WROG WKDW WR :LJGRU
 4    EHOLHYH WKDW ,W V XQUHDO            4        :LJGRU VDLG , JXHVV , OO
 5    3HRSOH MXVW GRQ W XQGHUVWDQG        5   ILOH WKLV FUD]\ ODZVXLW WKDW ,
 6        &$66$1'5$ )$,5%$1.6 ,            6   KDYH
 7    EHOLHYH LW                           7        &$66$1'5$ )$,5%$1.6 5LJKW
 8        (' %872:6.<  WKH WUXWK         8        (' %872:6.< $QG WKH FUD]\
 9    EHKLQG VRPH RI WKHVH FRPSDQLHV       9   ODZVXLW ZDV ILOHG $XJXVW VW
10    )R[ 1HZV LV D JUHDW SODFH %XW       10        &$66$1'5$ )$,5%$1.6 6R KRZ
11    WKLV JX\ :LJGRU KDV WKHVH ODZVXLWV   11   GLG  KRZ GLG \RX HQG XS ZUDSSHG
12    RI )R[ HPSOR\HHV VD\LQJ WKHUH V      12   XS LQ WKLV" ,I KH V  , PHDQ
13    UDFH GLVFULPLQDWLRQ WKHUH V VH[     13   KH V WU\LQJ WR SRVVLEO\ SUHYHQW D
14    GLVFULPLQDWLRQ $QG LI )R[ GLGQ W    14   6N\ 1HZV PHUJHU 
15    EX\ WKH RWKHU  SHUFHQW WKH\ G     15        (' %872:6.< 5LJKW
16    KDYH WR SD\ 6N\ 1HZV  PLOOLRQ   16        &$66$1'5$ )$,5%$1.6 
17        &$66$1'5$ )$,5%$1.6 5LJKW      17   ZKDW GRHV WKDW KDYH WR GR ZLWK \RX
18        (' %872:6.< 1RZ WKLV LV        18   ZKR V 
19    ZKHUH LW JHWV UHDO LQWHUHVWLQJ      19        (' %872:6.< <HDK /LNH
20    DQG LW V UHDOO\ LPSRUWDQW WR         20   KRZ 
21    XQGHUVWDQG :LJGRU ZHQW WR WKH       21        &$66$1'5$ )$,5%$1.6  LQ
22    '/$ 3LSHU DWWRUQH\ UHSUHVHQWLQJ      22   'DOODV DQG GRHVQ W ZRUN IRU )R["
23    )R[ DQG VDLG *LYH PH  PLOOLRQ    23        (' %872:6.< :K\ LV (G
24    DQG , ZLOO GURS DOO WKH FDVHV :H    24   %XWRZVN\  \HDK :K\ LV (G
                                 Page 47                                     Page 49
 1    ZRQ W WU\ DQ\ RI WKHP :KLFK ,        1   %XWRZVN\ ZKR E\ WKH ZD\ GRHVQ W
 2    WKLQN LV WHUULEOH IRU WKH SHRSOH      2   ZRUN IRU )R[ RND\ KDV RU KDG D
 3    ZKR KDYH FDVHV 5LJKW" , GRQ W        3   ORW RI IULHQGV DW )R[ RND\ 
 4    NQRZ LI WKH FDVHV DUH UHDO QRW       4   WKH\ GRQ W WDON WR PH DQ\PRUH
 5    UHDO EXW VRPH  IRU WKHP WR SXW     5   $OO ULJKW" +RSHIXOO\ , OO EH DEOH
 6    WKHLU QDPH RQ D SLHFH RI SDSHU DQG    6   WR WDON WR WKHP RQH GD\ RND\
 7    VD\ , P VXLQJ P\ HPSOR\HU           7   EHFDXVH WKHUH V D ORW RI JUHDW
 8    WKH\ YH JRW WR IHHO OLNH WKHUH V      8   SHRSOH WKHUH $QG KRZ GLG , JHW
 9    VRPHWKLQJ WKHUH DQG WKH\ GHVHUYH      9   LQYROYHG"
10    WKHLU GD\ LQ FRXUW                  10       , GRQ W KDYH DQ\ LGHD
11        %XW :LJGRU KH ZDVQ W JRQQD      11   ([FHSW D VWRU\ WKDW ZDV GUHDPW XS
12    GR WKDW +H VDLG :H UH QRW JRQQD    12   $QG KHUH V WKH VWRU\ 7KLV LV
13    WU\ DQ\ RI WKHVH FDVHV <RX JLYH     13   ZKDW WKH ODZVXLW ZDQWV \RX WR
14    PH  PLOOLRQ :KHUH GR \RX WKLQN    14   EHOLHYH $QG WKLV LV ZKDW PDGH
15     PLOOLRQ PLJKW KDYH JRQH" +H        15   KHDGOLQHV DOO RYHU WKH ZRUOG $QG
16    ZRXOG WDNH DERXW  PLOOLRQ LI      16   WKLV LV ZKDW 0U DQG 0UV 5LFK V
17    KLVWRU\ WROG XV DQ\WKLQJ DQG WKH    17   ODZVXLW LV UHODWHG WR 2ND\"
18    UHVW ZRXOG EH VSOLW EHWZHHQ WKRVH    18   %HFDXVH D ORW RI VWXII LQ WKHLU
19    SHRSOH $QG WKHQ )R[ FDQ JR EX\      19   ODZVXLW FDPH IURP WKLV ODZVXLW
20    WKH UHVW RI 6N\ 1HZV                20   6R WKLQN DERXW WKLV
21        &$66$1'5$ )$,5%$1.6 5LJKW      21       7KH ODZVXLW VD\V WKDW
22        (' %872:6.< :HOO WKH '/$       22   3UHVLGHQW 7UXPS ZDV JHWWLQJ YHU\
23    3LSHU DWWRUQH\ ORRNHG DW KLP DQG     23   QHUYRXV DERXW KLV FROOXVLRQ ZLWK
24    VDLG  KLV H[DFW ZRUGV IURP ZKDW   24   9ODGLPLU 3XWLQ DQG EUHDNLQJ LQWR




                                                        13 (Pages 46 to 49)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 38 of 56

                                    Page 50                                   Page 52
 1    WKH '1& VHUYHU $OO ULJKW" 6R            1   WR MXVW KDUDVV WKHP $OO ULJKW"
 2    WKH\ GHFLGHG WKDW WKH\ QHHGHG VRPH       2        7KLV LV ZKDW WKH VWRU\ JRHV
 3    KHOS WR FUHDWH D GLYHUVLRQ IURP          3   $OWKRXJK LW GRHVQ W PDNH DQ\ VHQVH
 4    WKDW LVVXH                              4   DQG QR RQH FDQ HYHQ XQGHUVWDQG LW
 5        1RZ LW V DOUHDG\ EHHQ               5   $QG WKHQ VRPHKRZ , ZRXOG JR JHW
 6    SURYHQ WKHUH ZDV QR  WKHUH ZDV         6   5RG :KHHOHU WR JR DORQJ ZLWK WKLV
 7    QR FROOXVLRQ EHWZHHQ 7UXPS DQG           7   DQG XVH KLP DV D SDZQ $QG WKHQ
 8    9ODGLPLU 3XWLQ                          8   , G JHW )R[ 1HZV WR JR DORQJ ZLWK
 9        &$66$1'5$ )$,5%$1.6 <HDK           9   WKH ZKROH WKLQJ $QG , ZDV WKH
10    %XW ZH UH WKH FRQVSLUDF\                10   PDVWHUPLQG , P WKH PDVWHUPLQG
11    WKHRULVWV 5LJKW"                       11   EHKLQG WKLV 7KLV LV ZKDW WKH
12        (' %872:6.< :HOO  EXW            12   ODZVXLW ZDQWV \RX WR EHOLHYH
13    OHW PH  OHW PH ILQLVK WKLV SRLQW      13        &$66$1'5$ )$,5%$1.6 <HDK
14    EHFDXVH , WKLQN LW V D YHU\             14   $QG \HW ZH UH  ZH UH WKH
15    LPSRUWDQW SRLQW                        15   FRQVSLUDF\ WKHRULVWV 5LJKW"
16        ,W V DOUHDG\ EHHQ SURYHQ            16        (' %872:6.< :HOO
17    WKDW WKHUH V QHYHU  WKHUH V QR        17   UHJDUGOHVV RI  \RX NQRZ  \RX
18    FROOXVLRQ EHWZHHQ DQ\ RI WKDW          18   NQRZ \RX VD\ WKDW 7KH SRLQW LV
19    %XW WKH ODZVXLW ZDQWV \RX WR            19   LV WKDW WKH IRFXV LV KRZ FUD]\
20    EHOLHYH WKDW 9ODGLPLU 3XWLQ DQG         20   WKLV VWRU\ LV DQG KRZ PDQ\ SHRSOH
21    3UHVLGHQW 7UXPS GHFLGHG WR FDOO (G      21   ZHQW DORQJ ZLWK LW &DVVDQGUD
22    %XWRZVN\ LQ 'DOODV WR FUHDWH D          22   5HJDUGOHVV RI WKLV FRQVSLUDF\ RU
23    GLYHUVLRQ IURP WKHLU 5XVVLDQ            23   WKDW FRQVSLUDF\ WKH IDFWV DUH
24    KDFNLQJ SUREOHP                        24   WKLV ZDV D FRPSOHWH PDGHXS VWRU\
                                    Page 51                                   Page 53
 1        ,  &DVVDQGUD , FDQ W HYHQ         1   WKDW D ODZVXLW ZDV ILOHG DJDLQVW D
 2    GR RQH 3RZHU3RLQW VOLGH , GRQ W         2   SULYDWH FLWL]HQ ZKRVH OLIH ZDV
 3    NQRZ KRZ WR FUHDWH  , GRQ W NQRZ       3   FRPSOHWHO\ GHVWUR\HG  FRPSOHWHO\
 4    DQ\ RI WKLV VWXII ,W V DOO PDGH         4   GHVWUR\HG  RYHU D %6 ODZVXLW
 5    XS , YH QHYHU PHW WKH 3UHVLGHQW         5   WKDW GRHVQ W KDYH D GRWWHG OLQH WR
 6    RI WKH 8QLWHG 6WDWHV LQ P\ OLIH         6   WKH WUXWK
 7    , YH QHYHU JLYHQ KLP DQ\ PRQH\ ,        7        &$66$1'5$ )$,5%$1.6 5LJKW
 8    ZDV FDOOHG D 7UXPS VXSSRUWHU D          8        (' %872:6.< $QG WKH 
 9    7UXPS HQWKXVLDVW D KXJH 7UXPS           9   ZKDW KDSSHQHG DIWHU WKDW
10    EDFNHU $OO ULJKW" , ZDV FDOOHG         10   &DVVDQGUD EHVLGHV WKH GHDWK
11    D ULFK 5HSXEOLFDQ FRQVHUYDWLYH         11   WKUHDWV RND\ WR P\ IDPLO\ WKH
12        7KDW FRVW PH D ORW RI SDLUV         12   YDQGDOLVP WR P\ KRPH WKH\ KDG D
13    RI VKRHV E\ WKH ZD\ EHFDXVH P\        13   FORFN RQ WKH LQWHUQHW RQ KRZ PDQ\
14    ZLIH VDLG , GLGQ W NQRZ ZH ZHUH        14   GD\V XQWLO P\ VRQ JRW EDFN WR
15    ULFK                                   15   9DQGHUELOW VR WKH\ FRXOG NLOO KLP
16        , VDLG , GRQ W HLWKHU  ,         16   7KH FUD]\ SHRSOH LQ WKLV FRXQWU\
17    GLGQ W NQRZ ZH ZHUH ULFK HLWKHU        17   DOO MXPSHG RQ WKLV GDUQ VWRU\ DQG
18        $QG  DQG WKLV KDSSHQHG            18   MXVW DVVXPHG LW ZDV WUXH $QG LW
19    RYHUQLJKW $QG WKH LGHD ZDV            19   ZDV DOO DERXW WKLV JX\ :LJGRU
20    DORQJ ZLWK WKDW VWRU\ LV WKDW ,        20   PDNLQJ XS D %6 VWRU\
21    WKHQ FDOOHG XS WKH 5LFK IDPLO\ ,       21        +H HYHQ ZHQW RQ WHOHYLVLRQ
22    GHFLGHG  WKLV ZDV P\ SODQ WKDW ,      22   WKH QH[W GD\ &DVVDQGUD DORQJ
23    SUHVHQWHG WR 7UXPS , P JRLQJ WR        23   ZLWK 5RG :KHHOHU DQG VDLG :H
24    FDOO XS WKH 5LFKHV DQG , P JRLQJ        24   GRQ W HYHQ NQRZ LI RXU VWRU\ V




                                                           14 (Pages 50 to 53)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 39 of 56

                                 Page 54                                   Page 56
 1    WUXH                                 1   DQ\ERG\ ZKR ZRXOG HQGXUH ZKDW , YH
 2         $QG HYHU\RQH LQ WKH ZRUOG       2   HQGXUHG $QG QRZ ZH JRW D QHZ
 3    HYHU\ PHGLD RXWOHW  QHZVSDSHUV    3   ODZVXLW 7KLV ODZVXLW VD\V  RQ
 4    , ZDV RQ WKH FRYHU RI         4   DQ DUWLFOH E\ WKH ZD\ WKDW ,
 5    QHJDWLYH WZHHWV 7ZR GD\V LQ D        5   GLGQ W ZULWH
 6    URZ , ZDV WKH QXPEHU RQH WUHQGLQJ     6        /HW V UHPHPEHU VRPHWKLQJ
 7    VWRU\ RQ )DFHERRN                    7   DOVR 2Q WKLV RQH DUWLFOH WKDW
 8         &$66$1'5$ )$,5%$1.6 5LJKW      8   0DOLD =LPPHUPDQ ZURWH , GLGQ W
 9         (' %872:6.< $V D 7UXPS          9   ZULWH LW :KDW V WKH FDVH DJDLQVW
10    VXSSRUWHU PDNLQJ XS VWRULHV        10   PH"
11    JRLQJ DIWHU WKH SDUHQWV RI D GHDG    11        &$66$1'5$ )$,5%$1.6 <RX UH
12    FKLOG $OO RI WKLV VWXII EHFDXVH     12   QRW HYHQ TXRWHG LQ LW
13    :LJGRU DQG :KHHOHU PDGH XS D VWRU\   13        (' %872:6.< , NQRZ , P QRW
14    WR WU\ WR JHW PRQH\ IURP )R[ 1HZV   14   TXRWHG LQ LW , GLGQ W SUHSDUH
15         &$66$1'5$ )$,5%$1.6 ,W V       15   LW , GLGQ W GR DQ\WKLQJ $QG
16    LQVDQH :KDW  KRZ DUH \RX JRQQD    16   WKH ODZVXLW VD\V WKDW , GHIDPHG
17    ILJKW EDFN DJDLQVW WKLV"             17   5RG :KHHOHU
18         (' %872:6.< <XS               18        &$66$1'5$ )$,5%$1.6 5LJKW
19         &$66$1'5$ )$,5%$1.6 /LNH      19        (' %872:6.< 1R  ILUVW RI
20    DUH \RX JRQQD MXVW NHHS ILJKWLQJ"    20   DOO 5RG :KHHOHU ZDVQ W GHIDPHG
21    <RX UH QRW JRQQD VHWWOH \RX UH      21   6HFRQG RI DOO 5RG :KHHOHU ZURWH
22    QRW JRQQD                          22   DOO WKH TXRWHV KLPVHOI 7KLUG ,
23         (' %872:6.< :HOO \RX          23   GLGQ W ZULWH DQ\WKLQJ , GLGQ W
24    NQRZ &DVVDQGUD LW V YHU\           24   VD\ DQ\WKLQJ
                                 Page 55                                   Page 57
 1    GLIILFXOW , ZDQW WR JHW EDFN WR      1       7KLV FRXQWU\ LV RXW RI WKHLU
 2    P\ OLIH 2ND\" 0\ OLIH ZDV            2   PLQGV 3HRSOH WKDW ZDQW WR DFFHSW
 3    RQH  , KDYH D JRRG OLIH            3   WKLV $QG WKH\ GRQ W ZDQW WR KHDU
 4    %HDXWLIXO ZRQGHUIXO ZLIH *UHDW      4   ZKDW , KDYH WR VD\ $QG QRZ WKH
 5    NLGV 7KRXJKW , KDG JUHDW             5   ODZVXLW ZLWK 0U DQG 0UV 5LFK
 6    IULHQGV $IWHU WKLV , IRXQG RXW       6   ZKDW GRHV WKDW VD\" 7KDW  ZHOO
 7    ZKR P\ UHDO IULHQGV ZHUH $QG ,       7   (G %XWRZVN\ GLGQ W ZULWH WKH
 8    ZDQW WR VLW GRZQ QH[W WR 6WXDUW       8   DUWLFOH GLGQ W VD\ DQ\WKLQJ EXW
 9    9DUQH\ RQ )R[ %XVLQHVV DQG GLVFXVV    9   DSSDUHQWO\ , WKLQN ZKDW LW VD\V LV
10    HFRQRPLFV $QG  DQG , PLVV D       10   WKDW WKH\ KDYH HPRWLRQDO VWUHVV RU
11    ORW RI ZKDW P\ OLIH ZDV             11   GLVWUHVV DQG WKDW VRPHKRZ , FDXVHG
12         $QG VRPH SHRSOH VD\ -XVW       12   WKDW
13    OHW LW JR , P QRW WKDW NLQG RI      13       &$66$1'5$ )$,5%$1.6 5LJKW
14    SHUVRQ                              14       (' %872:6.< , YROXQWHHUHG
15         &$66$1'5$ )$,5%$1.6            15   WR SD\ D ELOO , JDYH WKHP PRQH\
16     ,QGLVFHUQLEOH                      16   WR KHOS ILQG RXW ZKR PXUGHUHG
17         (' %872:6.< , P QRW JRQQD      17   WKHLU VRQ 6R WKHUH V D ORW PRUH
18    VLW EDFN  EXW &DVVDQGUD , P      18   DW ZRUN KHUH 7KHUH V D ORW PRUH
19    QRW JRQQD VLW EDFN DQG OHW ZKDW      19   JRLQJ RQ LQ WKLV WKDQ SHRSOH NQRZ
20    KDSSHQHG  MXVW OHW LW JR -XVW     20       &$66$1'5$ )$,5%$1.6 5LJKW
21    QRW JRQQD GR LW                     21       (' %872:6.< 6R DP , JRQQD
22         &$66$1'5$ )$,5%$1.6 5LJKW     22   EDFN DZD\" 1R $P , JRQQD ILJKW
23         (' %872:6.< $QG , GRQ W        23   0U DQG 0UV 5LFK" , P QRW ,
24    NQRZ ZKR ZRXOG , GRQ W NQRZ         24   ZDV EURXJKW XS EHWWHU WKDQ WKDW




                                                        15 (Pages 54 to 57)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 40 of 56

                                 Page 58                                   Page 60
 1         &$66$1'5$ )$,5%$1.6 5LJKW      1       (' %872:6.< :HOO , WKLQN
 2         (' %872:6.< , PHDQ ZKDW        2   ZKDW \RX UH VD\LQJ LV OLNH ZK\
 3    DP , JRQQD GR" 6XH 0U DQG            3   DUH WKH 5LFKHV GRLQJ WKDW"
 4    0UV 5LFK" +RZ GR \RX GR WKDW"        4       &$66$1'5$ )$,5%$1.6 <HDK
 5    6R VRUU\ , KDYH WR VXH \RX QRZ IRU    5       (' %872:6.< , YH UHDFKHG
 6    VD\LQJ WKLQJV WKDW DUHQ W WUXH"       6   RXW RYHU DQG RYHU DQG RYHU DJDLQ
 7    6R VRUU\ , YH JRW WR  ZKDW" +RZ     7   VHQW WH[W PHVVDJHV WR 0U 5LFK
 8    GR \RX GHIHQG \RXUVHOI DJDLQVW WKH    8   HYHU VLQFH WKH 0D\ WK DUWLFOH RU
 9    SDUHQWV RI D ER\ ZKR ZDV PXUGHUHG"    9   0D\ WK DUWLFOH EHFDXVH VRPHKRZ
10         , PHDQ WKH\ UH JHWWLQJ         10   VRPHERG\ WZLVWHG VRPHWKLQJ DQG LW
11    DGYLFH IURP WKLV JX\ %DXPDQ DQG      11   ZDV DFWXDOO\ %DXPDQ VD\LQJ
12    WKHVH ODZ\HUV DQG QRQH RI WKHVH      12   %XWRZVN\ WRRN DGYDQWDJH RI WKH
13    SHRSOH NQRZ ZKDW WKH KHOO WKH\ UH    13   5LFKHV ,W GRHVQ W PDNH QR VHQVH
14    WDONLQJ DERXW ,I SHRSOH FDUH        14   DW DOO
15    DERXW WKH WUXWK ZKDW , MXVW VDLG    15       &$66$1'5$ )$,5%$1.6 5LJKW
16    LV WKH WUXWK DQG 0U DQG            16       (' %872:6.< 2ND\" , PHDQ
17    0UV 5LFK FDQ GR ZKDWHYHU WKH\       17   LI \RX ZDQW WR EH FRQIXVHG KLUH
18    ZDQW WR GR 2ND\"                    18   WKLV JX\ %DXPDQ , PHDQ KH V
19         , GRQ W HYHQ NQRZ ZKDW WKH\     19   SUHWW\ JRRG DW MXVW FRQIXVLQJ
20    ZDQW 2ND\" , MXVW KRSH WKH\         20   WKLQJV 2ND\" %XW 0U DQG
21    ILQG VRPH ZD\ WR GHDO ZLWK ZKDW      21   0UV 5LFK , GLGQ W GR DQ\WKLQJ WR
22    WKH\ KDYH WR GHDO ZLWK , ZLVK       22   WKHVH SHRSOH DQG , QHYHU ZRXOG
23    WKH\ ZRXOG EH KRQHVW ZLWK SHRSOH     23       &$66$1'5$ )$,5%$1.6 5LJKW
24    EHFDXVH WKHUH V D ORW RI KDUGVKLS    24       (' %872:6.< , PHDQ ZK\ 
                                 Page 59                                   Page 61
 1    LQ WKLV FRXQWU\ DQG D ORW RI          1   ZK\ ZRXOG ,"
 2    VHSDUDWLRQ DQG VRPH RI LW KDV WR     2       &$66$1'5$ )$,5%$1.6 'R \RX
 3    GR ZLWK WKLV FDVH                    3   KDYH DQ\ TXHVWLRQV"
 4        &$66$1'5$ )$,5%$1.6 5LJKW       4       0$/( 63($.(5 +DYH \RX
 5        (' %872:6.< %XW , P QRW          5   UHDFKHG RXW WR DQ\RQH ZLWK
 6    JRLQJ WR VXH 0U DQG 0UV 5LFK       6   :LNL/HDNV RU UHODWHG WR :LNL/HDNV
 7    $OO ULJKW" 7KH\ UH  WKH\ UH         7   WR 
 8    DFWXDOO\ UHDOO\ QLFH SHRSOH ,        8       (' %872:6.< <HDK 1R
 9    NQRZ LW VRXQGV VWUDQJH 6R LV 5RG     9   /HW PH  OHW PH PDNH D SRLQW YHU\
10    :KHHOHU                             10   FOHDU , WKLQN LW V WHUULEOH WKDW
11        &$66$1'5$ )$,5%$1.6 7KH\        11   6HWK 5LFK ZDV PXUGHUHG 2ND\" ,
12    VHHP OLNH UHDO JRRG SHRSOH          12   WKLQN LW V WHUULEOH LI DQ\ERG\
13        (' %872:6.< %DXPDQ" 1RW D       13   JHWV PXUGHUHG , GLGQ W UHDOO\
14    QLFH JX\ %XW 5RG  5RG  \HDK    14   JHW LQWR WKLV IRU DQ\ UHDVRQ
15    5RG V D  5RG DQG WKH :KHHOHUV    15   H[FHSW , VKDUHG VRPHWKLQJ DQG WKHQ
16    , PHDQ DQG WKH 5LFKHV WKHVH DUH    16   , WKRXJKW YHU\ SULYDWHO\ , ZDV
17    JRRG SHRSOH DQG WKHUH V MXVW D ORW   17   KHOSLQJ VRPHERG\ RXW , ZDVQ W
18    RI %6 VWRULHV JRLQJ RQ              18   GRLQJ WKLV LQ WKH OLPHOLJKW ,
19        &$66$1'5$ )$,5%$1.6 'R \RX      19   KHOS ORWV RI SHRSOH RXW
20    WKLQN WKDW WKH\ ZHUH  WKH\ YH      20       , PHDQ , JLYH PRQH\ WR
21    EHHQ PDQLSXODWHG LQ DQ\ ZD\ RU GR    21   SHRSOH DQG  DQG , P RXW RI WKDW
22    \RX WKLQN WKDW WKH\ MXVW UHDOO\      22   JDPH E\ WKH ZD\ 6R DQ\RQH
23    GRQ W EHOLHYH  RU  , GRQ W       23   ZDWFKLQJ WKLV GRQ W DVN IRU PH
24    NQRZ 7KH\ GRQ W UHDOO\            24   PRQH\ , P GRQH ZLWK WKDW VWXII




                                                        16 (Pages 58 to 61)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 41 of 56

                                   Page 62                                     Page 64
 1    , P VRPHZKDW GRQH EHLQJ D QLFH          1   WKDW VDLG WKDW WKH SUHVLGHQW  ,
 2    JX\                                    2   ZDV NLGGLQJ DURXQG  DQG , JXHVV
 3         %XW , GR D ORW RI WKLQJV           3   LW  , VKRXOG EH DGGUHVVHG
 4    SULYDWHO\ $QG WKDW V ZKDW LW LV       4   EHFDXVH LW V EURXJKW  LW FRPHV
 5    LW V SULYDWH 2ND\" $QG , NLG           5   XS DOO WKH WLPH
 6    P\  , WHDVH ZLWK P\ NLGV WKDW DW      6        0DOLD =LPPHUPDQ ZDV WU\LQJ
 7    P\ IXQHUDO WKHUH OO EH D ORW RI         7   WR JHW DKROG RI 5RG :KHHOHU WR
 8    SHRSOH FRPLQJ XS WHOOLQJ VWRULHV        8   FRQILUP VRPH TXRWHV LURQLFDOO\
 9    DERXW KRZ , KHOSHG WKHLU OLYHV         9   6KH FRXOGQ W JHW DKROG RI KLP
10         $QG WKLV LV MXVW EL]DUUH         10   5RG ZRXOG UHVSRQG WR PH SUREDEO\
11    7KHUH V QRWKLQJ HOVH DERXW LW 'R      11   PRUH RIWHQ WKDQ KH GLG WR 0DOLD
12    , KDYH DQ LQWHUHVW LQ ILQGLQJ RXW      12   , VHQW KLP D WH[W PHVVDJH DQG ,
13    ZKR PXUGHUHG 6HWK 5LFK" +RQHVWO\      13   VDLG +H\ 5RG +XUU\ XS &RPH
14    QR , KDG DQ LQWHUHVW LQ SD\LQJ D      14   RQ <RX JRWWD GR WKLV 7KH
15    ELOO VR D IDPLO\ FRXOG ILQG D ZD\      15   SUHVLGHQW V ZDLWLQJ
16    WR JHW VRPH FRPIRUW                   16        %HFDXVH WKDW V KRZ KH DQG ,
17         $QG DOO WKH LGLRWV RXW WKHUH      17   ZHUH WHDVLQJ EHFDXVH KH DOZD\V ZDV
18    WKDW ZDQW WR ZULWH WHUULEOH WH[W       18   DVNLQJ PH DERXW JHWWLQJ KLP D MRE
19    PHVVDJHV WR PH RND\" *R DKHDG        19   $QG KH VDLG (G ZKHQ , VROYH WKLV
20    <RX NQRZ WKH\ ZULWH KRUULEOH         20   DQG LW VKRZV WKDW WKH SUHVLGHQW
21    PHDQ WKLQJV WR P\ FKLOGUHQ *R         21   GLGQ W GR DQ\WKLQJ ZLWK WKH
22    DKHDG                                 22   VHUYHU WKH SUHVLGHQW V JRQQD KLUH
23         , GLG  , ZLOO WHOO \RX RQH      23   PH
24    WKLQJ , GLG ILQG RQH ,               24        6R WKDW WH[W PHVVDJH ZDV PH
                                   Page 63                                     Page 65
 1    FRQIURQWHG D JX\ LQ 9LUJLQLD ,         1   MXVW WHDVLQJ ZLWK KLP &RPH RQ
 2    ZHQW WR KLV SODFH ZKHUH KH ZRUNHG      2   7KH :KLWH +RXVH LV ZDLWLQJ
 3    , PLJKW MXVW GR D ZKROH WKLQJ           3       %XW ZKDW GR SHRSOH ZDQW WR
 4    RQ  ZH VKRXOG GR D ZKROH 79 VKRZ      4   GR" 7KH\ ZDQW WR PDNH XS D VWXSLG
 5    MXVW RQ PH FRQIURQWLQJ SHRSOH ZKR       5   VWRU\ DQG VD\ WKDW WKH SUHVLGHQW
 6    ZURWH PHDQ WKLQJV WR PH                6   ZDV LQYROYHG
 7        &$66$1'5$ )$,5%$1.6 , OO           7       &$66$1'5$ )$,5%$1.6 5LJKW
 8    FKDVH WKHP GRZQ ZLWK \RX               8       (' %872:6.< +H ZDVQ W
 9        (' %872:6.< , GLG , ZHQW          9   LQYROYHG ZLWK DQ\WKLQJ
10    WR KLV VWRUH DQG , VDLG , P (G        10       &$66$1'5$ )$,5%$1.6 ,
11    %XWRZVN\                              11   DOZD\V WKLQN DERXW P\ WH[W
12        +H V OLNH 8K , OO EH ULJKW       12   PHVVDJHV DQG P\ LQVLGH MRNHV DQG
13    EDFN $QG KH FORVHG WKH GRRU DQG       13   , P OLNH 0DQ LI GHHS VWDWH V
14    QHYHU FDPH EDFN RXW                   14   UHDGLQJ WKLV LQGLVFHUQLEOH 
15        <RX NQRZ SHRSOH FDQ GR            15       (' %872:6.< <HDK , PHDQ
16    ZKDWHYHU WKH\ ZDQW WR GR , P QRW      16   EXW  EXW \RX 
17    JRQQD  \RX NQRZ , KDYH FKDQJHG      17       &$66$1'5$ )$,5%$1.6 %XW
18    RYHU WKLV %XW WKH LGHD HPEHGGHG       18   WKH\ GR
19    LQ WKH :LJGRU:KHHOHU ODZVXLW DQG      19       (' %872:6.<  GRQ W
20    0U DQG 0UV 5LFK V ODZVXLW           20   LPDJLQH WKDW V JRQQD KDSSHQ $QG
21    WKH\ UH MXVW SLHLQWKHVN\ VWXII     21   , ZLOO WHOO \RX \RX NQRZ , GRQ W
22        7KH\ OO VD\ :HOO ZK\ GLG         22   NQRZ KRZ ORQJ :LJGRU V ODZ ILUP LV
23    \RX VHQG WKLV WH[W PHVVDJH"            23   JRQQD ODVW EXW  \RX NQRZ DQG
24        7KHUH ZDV RQH WH[W PHVVDJH         24   KRZ JRRG WKH\ UH JRQQD EH DQG ZKDW




                                                          17 (Pages 62 to 65)
 Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 42 of 56

                                   Page 66                                             Page 68
 1    WKH\ UH JRQQD EH EXW 'LVQH\            1            &(57,),&$7(
 2    VKRXOG VLJQ WKHP XS EHFDXVH WKH\        2
 3    FDQ FRPH XS ZLWK VRPH UHDOO\ QHDW       3
 4    VWRULHV                                4            , +(5(%< &(57,)< WKDW WKH
 5        &$66$1'5$ )$,5%$1.6 6R ,           5   IRUHJRLQJ ZDV WUDQVFULEHG E\ PH IURP DQ
 6    NQRZ WKDW ZH ZHUH SUREDEO\ JRLQJ        6   DXGLR ILOH WR WKH EHVW RI P\ DELOLW\
 7    UHDOO\ ORQJ ULJKW QRZ EXW WR ZUDS      7
 8    WKLQJV XS , NQRZ WKDW \RX VDLG         8
 9    WKDW \RX GRQ W UHDOO\ KDYH              9
10    LQWHUHVW LQ ZKR NLOOHG 6HWK 5LFK                &LQG\ 3DUNHU
11    RU LI KH ZDV LQYROYHG ZLWK
                                             10       'DWHG 1RYHPEHU  
                                             11
12    :LNL/HDNV RU QRW
                                             12
13        (' %872:6.< 1R                   13
14        &$66$1'5$ )$,5%$1.6 %XW           14
15    VLQFH \RX ZHUH DURXQG DOO WKHVH        15             7KH IRUHJRLQJ FHUWLILFDWLRQ
16    SHRSOH ZKR KDYH VXFK LQWHQVH           16   RI WKLV WUDQVFULSW GRHV QRW DSSO\ WR DQ\
17    NQRZOHGJH DERXW WKH FDVH GR \RX       17   UHSURGXFWLRQ RI WKH VDPH E\ DQ\ PHDQV
18    SHUVRQDOO\ WKLQN WKDW KH ZDV WKH       18   XQOHVV XQGHU WKH GLUHFW FRQWURO DQGRU
19    OHDNHU DQG LV WKHUH DQ\WKLQJ WKDW      19   VXSHUYLVLRQ RI WKH FHUWLI\LQJ UHSRUWHU
20    \RX ZRXOG KRSH  REYLRXVO\            20
21    EHVLGHV QDPLQJ KLV VRXUFH  WKDW      21
22    -XOLDQ $VVDQJH ZRXOG FRPH RXW DQG      22
23    VD\ WKDW FDQ SRVVLEO\ KHOS ILW         23
24    VRPH SX]]OH SLHFHV WRJHWKHU IRU        24
                                   Page 67                                             Page 69
 1    QRW RQO\ WKH 5LFK IDPLO\ EXW IRU        1          /$:<(5 6 127(6
 2    HYHU\ERG\ ZKR V LQYROYHG LQ WKLV        2   3$*( /,1(
 3    FKDRWLF PHVV"                           3   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
 4         (' %872:6.< <HDK ,  ,          4   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
 5    KRSH WKH WUXWK FRPHV RXW RQH ZD\        5   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
 6    RU WKH RWKHU 2ND\" :KR  DQG          6   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
 7    0U DQG 0UV 5LFK DQG D QXPEHU RI       7   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
 8    RWKHU SHRSOH NQRZ WKH WUXWK DQG        8   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
 9    WKH\ VKRXOG FRPH IRUZDUG DQG MXVW       9   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
10    WHOO WKH WUXWK ,W V UHDO VLPSOH      10   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
11                                        11   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
12        (QG RI DXGLR ILOH                  12   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
13                                        13   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
14                                           14   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
15                                           15   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
16                                           16   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
17                                           17   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
18                                           18   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
19                                           19   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
20                                           20   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
21                                           21   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
22                                           22   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
23                                           23   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB
24                                           24   BBBB BBBB BBBBBBBBBBBBBBBBBBBBBBBBBBBB




                                                                18 (Pages 66 to 69)
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 43 of 56




            (;+,%,7 55
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 44 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 45 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 46 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 47 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 48 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 49 of 56
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 50 of 56




        (;+,%,7 56
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 51 of 56




            (;+,%,7 57
10/29/2018                             Retraction:
                     Case 1:18-cv-00681-RJL        Aaron Rich and116-7
                                                 Document         the murderFiled
                                                                             of Seth01/16/20
                                                                                     Rich - Washington
                                                                                                   PageTimes
                                                                                                           52 of 56




  Retraction: Aaron Rich and the
  murder of Seth Rich




   The Washington Times more >


   By Washington Times Sta× - - Sunday, September 30, 2018


   The Washington Times published an op-ed column titled, “More cover-up questions:
   The curious murder of Seth Rich poses questions that just won’t stay under the
   oÕcial rug,” by Adm. James Lyons (Ret.) (the “Column”), on March 1 online and on
   March 2 in its paper editions. The Column included statements about Aaron Rich, the
   brother of former Democratic National Committee sta×er Seth Rich, that we now
   believe to be false.


   One such statement was that: “Interestingly, it is well known in the intelligence circles
   that Seth Rich and his brother, Aaron Rich, downloaded the DNC emails and was paid
   by Wikileaks for that information.” The Washington Times now does not have any
https://www.washingtontimes.com/news/2018/sep/30/retraction-aaron-rich-and-murder-seth-rich/                          1/2
10/29/2018                         Retraction:
                 Case 1:18-cv-00681-RJL        Aaron Rich and116-7
                                             Document         the murderFiled
                                                                         of Seth01/16/20
                                                                                 Rich - Washington
                                                                                               PageTimes
                                                                                                       53 of 56
   basis to believe any part of that statement to be true, and The Washington Times
   retracts it in its entirety.


   The Column also stated: “Also, why hasn’t Aaron Rich been interviewed [by law
   enforcement], and where is he?” The Washington Times understands that law
   enforcement oÕcials have interviewed Mr. Rich and that he has cooperated with
   their investigation. The Washington Times did not intend to imply that Mr. Rich has
   obstructed justice in any way, and The Washington Times retracts and disavows any
   such implication.

   The Washington Times apologizes to Mr. Rich and his family. All online copies of the
   Column have been deleted and all online content referencing the Column has been
   deleted to the extent within The Washington Times’ control.




   Copyright © 2018 The Washington Times, LLC. Click here for reprint permission.




https://www.washingtontimes.com/news/2018/sep/30/retraction-aaron-rich-and-murder-seth-rich/                      2/2
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 54 of 56




        (;+,%,7 58
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 55 of 56




            (;+,%,7 59
Case 1:18-cv-00681-RJL Document 116-7 Filed 01/16/20 Page 56 of 56
